Exhibit 10.2

 

TAX SHARING AGREEMENT

 

by and among

 

IAC/INTERACTIVECORP,

 

TICKETMASTER,

 

INTERVAL LEISURE GROUP, INC.,

 

HSN, INC.

 

and

 

TREE.COM, INC.

 

Dated as of
August 20, 2008

 

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

This TAX SHARING AGREEMENT (this “Agreement”), dated as of August 20, 2008, by
and among IAC/InterActiveCorp, a Delaware corporation (“Parent”), Ticketmaster,
a Delaware corporation and a wholly-owned subsidiary of Parent (“Ticketmaster
Spinco”), Interval Leisure Group, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Interval Spinco”), HSN, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“HSN Spinco”), and
Tree.com, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Tree Spinco”, together with Ticketmaster Spinco, Interval Spinco, and HSN
Spinco, the “Spincos”, and each of the Spincos, a “Spinco”).  Each of Parent,
Ticketmaster Spinco, Interval Spinco, HSN Spinco and Tree Spinco is sometimes
referred to herein as a “Party” and collectively, as the “Parties”.

 

W I T N E S S E T H

 

WHEREAS, the Parties have entered into a Separation and Distribution Agreement,
dated as of August 20, 2008 (the “Separation Agreement”), providing for the
restructuring of Parent and its subsidiaries into the Parent Group, the
Ticketmaster Spinco Group, the Interval Spinco Group, the HSN Spinco Group, and
the Tree Spinco Group (each as defined herein);

 

WHEREAS, pursuant to the terms of the Separation Agreement, Parent and its
subsidiaries will consummate a series of internal restructuring steps (the
“Internal Restructuring Steps”) described in the Transactions Memo;

 

WHEREAS, for federal income tax purposes, it is intended that the Internal
Distributions (as defined herein) shall qualify as tax-free transactions under
Sections 355(a) and/or 368(a)(1)(D) of the Code;

 

WHEREAS, pursuant to the terms of the Separation Agreement, the Parties will
effect the Distributions (as defined herein) and related transactions;

 

WHEREAS, for federal income tax purposes, it is intended that the Distributions
shall qualify as tax-free transactions under Sections 355(a) and/or
368(a)(1)(D) of the Code;

 

WHEREAS, at the close of business on the Distribution Date of a Spinco, the
taxable year of such Spinco shall close for federal income tax purposes; and

 

WHEREAS, the Parties wish to provide for the payment of Income Taxes and Other
Taxes and entitlement to Refunds thereof, allocate responsibility and provide
for cooperation in connection with the filing of returns in respect of Income
Taxes and Other Taxes, and provide for certain other matters relating to Income
Taxes and Other Taxes.

 

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, the Parties agree as follows:

 

2

--------------------------------------------------------------------------------


 


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL
HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THE SEPARATION AGREEMENT.  FOR
PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH BELOW:


 

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Spin-Off Tax Liability, Income
Tax Liability or Other Tax Liability or the realization of a Refund (or any
related Tax cost or benefit), whether by receipt or as a credit or other offset
to Taxes payable, by a Person in respect of any payment, transaction, occurrence
or event, the time at which the amount of Income Taxes or Other Taxes paid (or
Refund realized) by such Person is increased above (or reduced below) the amount
of Income Taxes or Other Taxes that such Person would have been required to pay
(or Refund that such Person would have realized) but for such payment,
transaction, occurrence or event.

 

“Aggregate Spin-Off Tax Liabilities” shall mean the sum of the Spin-Off Tax
Liabilities with respect to each Taxing Jurisdiction.

 

“Breaching Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Carryback” shall mean the carryback of a Tax Attribute (including, without
limitation, a net operating loss, a net capital loss or a tax credit) by a
member of a Spinco Group from a Post-Distribution Taxable Period to a
Pre-Distribution Taxable Period during which the member of the Spinco Group was
included in a Combined Return filed for such Pre-Distribution Taxable Period.

 

“Carryback Spinco” shall have the meaning set forth in Section 7(b) hereof.

 

“Cash Acquisition Merger” shall mean a merger of a newly-formed Subsidiary of a
Spinco with a corporation, limited liability company, limited partnership,
general partnership or joint venture (in each case, not previously owned
directly or indirectly by such Spinco) pursuant to which such Spinco acquires
such corporation, limited liability company, limited partnership, general
partnership or joint venture solely for cash and no Equity Securities of such
Spinco or any Subsidiary of such Spinco are issued, sold, redeemed or acquired,
directly or indirectly.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that includes, by election or otherwise, one or more
members of the Parent Group together with one or more members of a Spinco Group.

 

“Compensatory Equity Interests” shall have the meaning set forth in
Section 11(a).

 

“Delayed Common Stock” shall have the meaning ascribed to such term in the EMA.

 

3

--------------------------------------------------------------------------------


 

“Distribution” or “Distributions” shall mean, individually or collectively, the
Ticketmaster Spinco Distribution, the Interval Spinco Distribution, the HSN
Spinco Distribution and the Tree Spinco Distribution.

 

“Distribution Date” shall mean, with respect to a Spinco, the date on which the
Distribution of such Spinco is completed.

 

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of any of the
Spin-Off-Related Transactions.

 

“EMA” shall mean the Employee Matters Agreement by and among Parent and the
Spincos dated as of August 20, 2008.

 

“Employing Party” shall have the meaning set forth in Section 11(a) hereof.

 

“Equity Securities” shall mean any stock or other securities treated as equity
for federal income tax purposes, options, warrants, rights, convertible debt, or
any other instrument or security that affords any Person the right, whether
conditional or otherwise, to acquire stock or to be paid an amount determined by
reference to the value of stock.

 

 “Fifty-Percent or Greater Interest” shall have the meaning ascribed to such
term for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of any other Taxing Jurisdiction, except that a Form 870 or
870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for Refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of
any other Taxing Jurisdiction; (d) by any allowance of a Refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such Refund may be recovered (including by way of offset) by the
Taxing Jurisdiction imposing such Tax; or (e) by any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or by mutual agreement of the parties.

 

“Group” shall mean the Parent Group, the Ticketmaster Spinco Group, the Interval
Spinco Group, the HSN Spinco Group or the Tree Spinco Group, as applicable.

 

4

--------------------------------------------------------------------------------


 

“HSN Spinco Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which HSN Spinco is the common
parent, determined immediately after the HSN Spinco Distribution (and any
predecessor or successor to such affiliated group other than the Parent
Consolidated Group or any other Spinco Consolidated Group).

 

“HSN Spinco Distribution” shall mean the distribution by Parent of all the
common stock of HSN Spinco pro rata to holders of Distributing Common Stock and
Distributing Class B Common Stock.

 

“HSN Spinco Group” shall mean (a) HSN Spinco and each Person that is a direct or
indirect Subsidiary of HSN Spinco (including any Subsidiary of HSN Spinco that
is disregarded for federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the HSN Spinco Distribution after
giving effect to the Spin-Off-Related Transactions, (b) any corporation (or
other Person) that shall have merged or liquidated into HSN Spinco or any such
Subsidiary and (c) any predecessor or successor to any Person otherwise
described in this definition.

 

“Income Taxes” (a) shall mean (i) any federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments that are based upon,
measured by, or calculated with respect to (A) net income or profits (including,
but not limited to, any capital gains, gross receipts, or minimum tax, and any
tax on items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or more of the bases upon which such tax
may be based, by which it may be measured, or with respect to which it may be
calculated is described in clause (a)(i)(A) of this definition, or (C) any net
worth, franchise or similar tax, in each case together with (ii) any interest
and any penalties, fines, additions to tax or additional amounts imposed by any
Tax Authority with respect thereto and (b) shall include any transferee or
successor liability in respect of an amount described in clause (a) of this
definition.

 

“Income Tax Benefit” shall mean, with respect to a Party and the members of its
Group, the excess of (a) the hypothetical Income Tax Liability of the Party and
the members of its Group for such taxable period, calculated as if such
Carryback had not been utilized but with all other facts unchanged over (b) the
actual Income Tax Liability of the Party or the members of its Group for such
taxable period, calculated taking into account such Carryback (and treating any
Refund as a negative Income Tax Liability for purposes of such calculation).

 

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

 

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Indemnifying Party” shall mean any Party from which any Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

“Indemnifying Spinco” shall have the meaning set forth in Section 3(b) hereof.

 

“Injured Party” shall have the meaning set forth in Section 8(c) hereof.

 

“Internal Distribution” shall mean any of the Internal Restructuring Steps that
is intended to qualify as a tax-free transaction under Section 355(a) and/or
368(a)(1)(D) of the Code.

 

“Internal Restructuring Steps” shall have the meaning set forth in the recitals
to this Agreement.

 

“Interval” shall mean Interval Acquisition Corp.

 

“Interval Spinco Consolidated Group” shall mean the affiliated group of
corporations (within the meaning of Section 1504(a) of the Code without regard
to the exclusions in Section 1504(b)(1) through (8)) of which Interval Spinco is
the common parent, determined immediately after the Interval Spinco Distribution
(and any predecessor or successor to such affiliated group other than the Parent
Consolidated Group or any other Spinco Consolidated Group).

 

 “Interval Spinco Distribution” shall mean the distribution by Parent of all the
common stock of Interval Spinco pro rata to holders of Distributing Common Stock
and Distributing Class B Common Stock.

 

“Interval Spinco Group” shall mean (a) Interval Spinco and each Person that is a
direct or indirect Subsidiary of Interval Spinco (including any Subsidiary of
Interval Spinco that is disregarded for federal Income Tax purposes (or for
purposes of any state, local, or foreign tax law)) immediately after the
Interval Spinco Distribution after giving effect to the Spin-Off-Related
Transactions, (b) any corporation (or other Person) that shall have merged or
liquidated into Interval Spinco or any such Subsidiary and (c) any predecessor
or successor to any Person otherwise described in this definition.

 

“IRS” shall mean the Internal Revenue Service.

 

“IRS Ruling” shall mean any private letter ruling issued by the IRS in
connection with any of the Spin-Off-Related Transactions.

 

“IRS Ruling Documents” shall mean the request for a private letter ruling
submitted by Parent to the IRS on April 11, 2008, together with the appendices
and exhibits thereto, and any supplemental filings or other materials
subsequently submitted to the IRS in connection with the Spin-Off-Related
Transactions.

 

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent,

 

6

--------------------------------------------------------------------------------


 

accrued or unaccrued, liquidated or unliquidated, known or unknown (including,
without limitation, the costs and expenses of any and all Actions, threatened
Actions, demands, assessments, judgments, settlements and compromises relating
thereto and attorneys’ fees and any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any such Actions or
threatened Actions).

 

“Option” shall have the meaning ascribed to such term in the EMA.

 

“Other Tax Returns” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

 

“Other Taxes” shall mean any federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments of any nature whatsoever, and without
limiting the generality of the foregoing, shall include superfund, sales, use,
ad valorem, value added, occupancy, transfer, recording, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon); provided, however,
that Other Taxes shall not include any Income Taxes.

 

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which Parent is the common
parent (and any predecessor or successor to such affiliated group).

 

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the Distributions after giving
effect to the Spin-Off-Related Transactions, (b) any corporation (or other
Person) that shall have merged or liquidated into Parent or any such Subsidiary
and (c) any predecessor or successor to any Person otherwise described in this
definition.

 

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

 

“Participating Spinco” shall have the meaning set forth in Section 6(d) hereof.

 

“Party” or “Parties” shall have the meaning set forth in the recitals to this
Agreement.

 

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Sections 4(c).

 

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated

 

7

--------------------------------------------------------------------------------


 

organization or similar entity or a governmental authority or any department or
agency or other unit thereof.

 

“Post-Distribution Taxable Period” shall mean, with respect to a Spinco and its
Subsidiaries, a taxable period that begins after the Distribution Date of such
Spinco.

 

“Pre-Distribution Taxable Period” shall mean, with respect to a Spinco and its
Subsidiaries, a taxable period that ends on or before the Distribution Date of
such Spinco.

 

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Taxes.

 

“Refund” shall mean any refund of Taxes, including any reduction in Tax
Liabilities by means of a credit, offset or otherwise.

 

“Relying Party” shall have the meaning set forth in Section 8(d) hereof.

 

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

 

“Representing Spinco” shall have the meaning set forth in Section 4(a) hereof.

 

“Requesting Spinco” shall have the meaning set forth in Section 4(c)(ii) hereof.

 

“Responsible Spinco” shall have the meaning set forth in Section 4(e) hereof.

 

“Restriction Period” shall mean, with respect to a Spinco, the period beginning
on the Distribution Date after the Distribution of such Spinco and ending on the
twenty five (25) month anniversary thereof.

 

“Separate Return” shall mean (a) in the case of any Tax Return required to be
filed by any member of a Spinco Group (including any consolidated, combined or
unitary return), any such Tax Return that does not include any member of the
Parent Group or any member of any other Spinco Group and (b) in the case of any
Tax Return required to be filed by any member of the Parent Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of a Spinco Group.

 

“Separation Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Specified Restructuring Income Taxes” shall mean any Income Taxes of Parent or
any entity that is or was a direct or indirect Subsidiary of Parent prior to the
Distributions resulting from (a) the transfer of any Equity Securities of
Interval to Interval Spinco prior to the Interval Spinco Distribution; (b) any
transfer of assets by FLMG Holdings Corp. to TM Spinco or one of its direct or
indirect Subsidiaries prior to the TM Spinco Distribution; (c) any Internal
Distribution (or portion thereof) failing to achieve Tax-Free Status, (d) the
sum of (i) any money and (ii) the fair market value of other property, in each
case, transferred by any Spinco or Interval to any shareholder of such Spinco or
Interval in connection with a Distribution exceeding (x) such shareholder’s tax
basis in its shares of stock of such Spinco or Interval or (y) the net tax basis
of any assets contributed by such shareholder to such Spinco, and (e) the
triggering of any excess loss account as a result of the Distributions or the
Internal Restructuring Steps.

 

 “Spinco Adjustment” shall mean, with respect to a Spinco, an adjustment of any
item of income, gain, loss, deduction or credit on a Combined Return that is
attributable to members of such Spinco Group (including, in the case of any
state or local consolidated, combined or unitary income or franchise Taxes, a
change in one or more apportionment factors of members of a Spinco Group)
pursuant to a Final Determination for a Pre-Distribution Taxable Period.

 

 “Spinco Business” shall mean, with respect to a Spinco, each trade or business
actively conducted (within the meaning of Section 355(b) of the Code) by such 
Spinco or any member of its respective Spinco Group immediately after the
Distribution of such Spinco, as set forth in the IRS Ruling Documents (if
applicable) and the Tax Opinion Documents.

 

“Spinco Consolidated Group” or “Spinco Consolidated Groups” shall mean,
individually or collectively, the Ticketmaster Spinco Consolidated Group, the
Interval Spinco Consolidated Group, the HSN Spinco Consolidated Group, and the
Tree Spinco Consolidated Group.

 

“Spinco Group” or “Spinco Groups” shall mean, individually or collectively, the
Ticketmaster Spinco Group, the Interval Spinco Group, the HSN Spinco Group, and
the Tree Spinco Group.

 

“Spinco Separate Return” shall mean any Separate Return required to be filed by
a Spinco or any member of its respective Spinco Group, including, without
limitation, (a) any consolidated federal Income Tax Returns of the Spinco
Consolidated Group required to be filed with respect to a Post-Distribution
Taxable Period and (b) any consolidated federal Income Tax Returns for any group
of which any member of the Spinco Group was the common parent.

 

 “Spin-Off-Related Transactions” shall mean, with respect to a Distribution of a
Spinco, any related contribution of assets to, and assumption of liabilities by,
such Spinco, the Distribution of such Spinco and any Internal Restructuring

 

9

--------------------------------------------------------------------------------


 

Steps associated with such Distribution, in each case, as described in the
Transactions Memo.

 

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in a Tax Liability (or reduction in a Refund)
Actually Realized as a result of any corporate-level gain or income recognized
with respect to the failure of any of the Spin-Off-Related Transactions to
qualify for Tax-Free Status under the Income Tax laws of such Taxing
Jurisdiction pursuant to any settlement, Final Determination, judgment,
assessment, proposed adjustment or otherwise, (b) interest on such amounts
calculated pursuant to such Taxing Jurisdiction’s laws regarding interest on Tax
liabilities at the highest Underpayment Rate in such Taxing Jurisdiction from
the date such additional gain or income was recognized until full payment with
respect thereto is made pursuant to Section 3 hereof (or in the case of a
reduction in a Refund, the amount of interest that would have been received on
the foregone portion of the Refund but for the failure of any of the
Spin-Off-Related Transactions to qualify for Tax-Free Status), and (c) any
penalties actually paid to such Taxing Jurisdiction that would not have been
paid but for the failure of any of the Spin-Off-Related Transactions to qualify
for Tax-Free Status in such Taxing Jurisdiction.

 

“Supplying Party” shall have the meaning set forth in Section 8(d) hereof.

 

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, unused investment credit, unused foreign tax credit, or
excess charitable contribution (as such terms are used in Treasury Regulations
1.1502-79 and 1.1502-79A or comparable provisions of foreign, state or local tax
law), or a minimum tax credit or general business credit.

 

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the IRS).

 

“Tax Benefits” shall have the meaning set forth in Section 3(a) hereof.

 

“Tax Counsel” shall mean tax counsel or an accounting firm of recognized
national standing that is acceptable to Parent in its sole discretion.

 

“Taxes” shall mean Income Taxes and Other Taxes.

 

“Tax-Free Status” shall mean, with respect to a Distribution, the qualification
of each of the Spin-Off-Related Transactions (other than the transfer by Parent
of its membership interests in LendingTree, LLC to LendingTree Holdings Corp.)
as (a) a transaction described in Sections 355(a) and/or 368(a)(1)(D) of the
Code (or, in the case of the Internal Restructuring Steps associated with a
Distribution, the qualification of such Internal Restructuring Steps as one or
more transactions that are generally tax-free for federal income tax purposes
pursuant to Section 351, Section 355, Section 368(a), Sections 332 and 337, or
otherwise), (b) except with respect to the Distribution of Tree Spinco, as a
transaction in which the stock distributed thereby is

 

10

--------------------------------------------------------------------------------


 

“qualified property” for purposes of Section 361(c) of the Code, and (c) as a
transaction in which the Parties and the members of their respective Groups
recognize no income or gain other than intercompany items or excess loss
accounts, if any, taken into account pursuant to the Treasury Regulations
promulgated pursuant to Section 1502 of the Code.

 

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax one or more of the Parties or any
of their respective Affiliates.

 

“Tax Liabilities” shall mean any liabilities for Taxes.

 

“Tax Opinions” shall mean the tax opinions issued by Tax Counsel in connection
with the Spin-Off-Related Transactions.

 

“Tax Opinion Documents” shall mean the Tax Opinions and the information and
representations provided by, or on behalf of, the Parties to Tax Counsel in
connection therewith.

 

“Tax-Related Losses” shall mean:

 

(a)           the Aggregate Spin-Off Tax Liabilities,

 

(b)           all accounting, legal and other professional fees, and court costs
incurred in connection with any settlement, Final Determination, judgment or
other determination with respect to such Aggregate Spin-Off Tax Liabilities, and

 

(c)           all costs, expenses and damages associated with stockholder
litigation or controversies and any amount paid by a Party in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority payable by a Party or its respective Affiliates, in each
case, resulting from the failure of any of the Spin-Off-Related Transactions to
qualify for Tax-Free Status.

 

“Ticketmaster Spinco Consolidated Group” shall mean the affiliated group of
corporations (within the meaning of Section 1504(a) of the Code without regard
to the exclusions in Section 1504(b)(1) through (8)) of which Ticketmaster
Spinco is the common parent, determined immediately after the Ticketmaster
Spinco Distribution (and any predecessor or successor to such affiliated group
other than the Parent Consolidated Group or any other Spinco Consolidated
Group).

 

“Ticketmaster Spinco Distribution” shall mean the distribution by Parent of all
the common stock of Ticketmaster Spinco pro rata to holders of Distributing
Common Stock and Distributing Class B Common Stock.

 

“Ticketmaster Spinco Group” shall mean (a) Ticketmaster Spinco and each Person
that is a direct or indirect Subsidiary of Ticketmaster Spinco (including any
Subsidiary of Ticketmaster Spinco that is disregarded for federal Income Tax
purposes (or for purposes of any state, local, or foreign tax law)) immediately
after the Ticketmaster Spinco Distribution after giving effect to the
Spin-Off-Related

 

11

--------------------------------------------------------------------------------


 

Transactions, (b) any corporation (or other Person) that shall have merged or
liquidated into Ticketmaster Spinco or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

 

“Tree Spinco Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which Tree Spinco is the common
parent, determined immediately after the Tree Spinco Distribution (and any
predecessor or successor to such affiliated group other than the Parent
Consolidated Group or any other Spinco Consolidated Group).

 

“Tree Spinco Distribution” shall mean the distribution by Parent of all the
common stock of Tree Spinco pro rata to holders of Distributing Common Stock and
Distributing Class B Common Stock.

 

“Tree Spinco Group” shall mean (a) Tree Spinco and each Person that is a direct
or indirect Subsidiary of Tree Spinco (including any Subsidiary of Tree Spinco
that is disregarded for federal Income Tax purposes (or for purposes of any
state, local, or foreign tax law)) immediately after the Tree Spinco
Distribution after giving effect to the Spin-Off-Related Transactions, (b) any
corporation (or other Person) that shall have merged or liquidated into Tree
Spinco or any such Subsidiary and (c) any predecessor or successor to any Person
otherwise described in this definition.

 

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local, or foreign Income Tax law, as applicable), as
determined from time to time.

 

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Parent may rely to the effect that a transaction (a) will not disqualify
any of the Spin-Off-Related Transactions from having Tax-Free Status, assuming
that the Spin-Off-Related Transactions would have qualified for Tax-Free Status
if such transaction did not occur, and (b) will not adversely affect any of the
conclusions set forth in the IRS Ruling (if applicable) or the Tax Opinions;
provided, that any tax opinion obtained in connection with a proposed
acquisition of Equity Securities of a Spinco (or any entity treated as a
successor to such Spinco), other than Tree Spinco, entered into during the
Restriction Period shall not qualify as an Unqualified Opinion unless such tax
opinion concludes that such proposed acquisition will not be treated as “part of
a plan (or series of related transactions),” within the meaning of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder,
that includes the Distribution of such Spinco.

 

12

--------------------------------------------------------------------------------


 


2.             FILING OF TAX RETURNS; PAYMENT OF TAXES.


 


(A)           FILING OF TAX RETURNS; PAYMENT OF INCOME TAXES AND OTHER TAXES.


 


(I)            PARENT CONSOLIDATED RETURNS; OTHER COMBINED RETURNS.  PARENT
SHALL PREPARE AND FILE OR CAUSE TO BE PREPARED AND FILED (A) ALL CONSOLIDATED
FEDERAL INCOME TAX RETURNS OF THE PARENT CONSOLIDATED GROUP AND (B) ALL OTHER
COMBINED RETURNS FOR ALL TAXABLE PERIODS THAT END, WITH RESPECT TO A SPINCO, ON
OR BEFORE THE DISTRIBUTION DATE OF SUCH SPINCO.  PARENT SHALL PAY, OR CAUSE TO
BE PAID, ANY AND ALL TAXES DUE OR REQUIRED TO BE PAID WITH RESPECT TO OR
REQUIRED TO BE REPORTED ON ANY SUCH TAX RETURN (IN EACH CASE, INCLUDING ANY
INCREASE IN SUCH TAX LIABILITIES ATTRIBUTABLE TO A FINAL DETERMINATION WITH
RESPECT TO A PRE-DISTRIBUTION TAXABLE PERIOD (INCLUDING A SPINCO ADJUSTMENT);
PROVIDED THAT PARENT SHALL NOT BE RESPONSIBLE FOR ANY SPINCO ADJUSTMENT IF THE
SPINCO GROUP TO WHICH SUCH SPINCO ADJUSTMENT RELATES FAILS TO PROMPTLY PROVIDE
SUCH COOPERATION AS IS REQUESTED BY PARENT IN CONNECTION WITH PARENT’S CONDUCT
OF THE PROCEEDING TO WHICH SUCH FINAL DETERMINATION RELATES).


 


(II)           PARENT SEPARATE RETURNS.  PARENT SHALL PREPARE AND FILE OR CAUSE
TO BE PREPARED AND FILED ALL PARENT SEPARATE RETURNS FOR ALL TAXABLE PERIODS. 
PARENT SHALL PAY, OR CAUSE TO BE PAID, ANY AND ALL TAXES DUE OR REQUIRED TO BE
PAID WITH RESPECT TO OR REQUIRED TO BE REPORTED ON ANY PARENT SEPARATE RETURN
(INCLUDING ANY INCREASE IN SUCH TAX LIABILITIES ATTRIBUTABLE TO A FINAL
DETERMINATION).


 


(III)          SPINCO ADJUSTMENTS.  IF A SPINCO FAILS TO PROMPTLY PROVIDE SUCH
COOPERATION AS IS REQUESTED BY PARENT IN CONNECTION WITH PARENT’S CONDUCT OF A
PROCEEDING RELATING TO A SPINCO ADJUSTMENT WITH RESPECT TO SUCH SPINCO, SUCH
SPINCO SHALL PAY AND SHALL BE RESPONSIBLE FOR ANY TAX LIABILITIES (INCLUDING ANY
SPECIFIED RESTRUCTURING INCOME TAX LIABILITIES) ATTRIBUTABLE TO SUCH SPINCO
ADJUSTMENT.


 


(IV)          SPINCO SEPARATE RETURNS.  EACH SPINCO SHALL PREPARE AND FILE OR
CAUSE TO BE PREPARED AND FILED ITS RESPECTIVE SPINCO SEPARATE RETURNS FOR ALL
TAXABLE YEARS.  EACH SPINCO SHALL PAY, OR CAUSE TO BE PAID, ANY AND ALL TAXES
DUE OR REQUIRED TO BE PAID WITH RESPECT TO OR REQUIRED TO BE REPORTED ON ITS
SPINCO SEPARATE RETURNS (INCLUDING ANY INCREASE IN SUCH TAX LIABILITIES
ATTRIBUTABLE TO A FINAL DETERMINATION).


 


(B)           PREPARATION OF TAX RETURNS.


 


(I)            PARENT (OR ITS DESIGNEE) SHALL DETERMINE THE ENTITIES TO BE
INCLUDED IN ANY COMBINED RETURN AND MAKE OR REVOKE ANY TAX ELECTIONS, ADOPT OR
CHANGE ANY TAX ACCOUNTING METHODS, AND DETERMINE ANY OTHER POSITION TAKEN ON OR
IN RESPECT OF ANY TAX RETURN REQUIRED TO BE PREPARED AND FILED BY PARENT
PURSUANT TO SECTION 2(A)(I) OR (II).  ANY TAX RETURN FILED BY PARENT PURSUANT TO
SECTION 2(A)(I) WITH RESPECT TO ANY PRE-DISTRIBUTION TAXABLE PERIOD SHALL, TO
THE EXTENT RELATING TO ONE OR MORE OF THE SPINCOS OR THEIR RESPECTIVE SPINCO
GROUPS, BE PREPARED IN GOOD FAITH.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO
THE CONSOLIDATED FEDERAL INCOME TAX RETURN OF PARENT AND ITS SUBSIDIARIES FOR
ANY TAXABLE YEAR THAT INCLUDES ONE OR MORE DISTRIBUTIONS, PARENT SHALL DETERMINE
IN ITS SOLE DISCRETION WHETHER TO ELECT RATABLE ALLOCATION UNDER TREASURY
REGULATION SECTION 1.1502-76.  EACH SPINCO SHALL, AND SHALL CAUSE EACH MEMBER OF
ITS RESPECTIVE SPINCO GROUP TO, TAKE ALL ACTIONS NECESSARY TO GIVE EFFECT TO
SUCH

 

13

--------------------------------------------------------------------------------


 


ELECTION.  EACH SPINCO SHALL, AND SHALL CAUSE EACH MEMBER OF ITS RESPECTIVE
SPINCO GROUP TO, PREPARE AND SUBMIT AT PARENT’S REQUEST (BUT IN NO EVENT LATER
THAN 90 DAYS AFTER SUCH REQUEST), AT ITS OWN EXPENSE, ALL INFORMATION THAT
PARENT SHALL REASONABLY REQUEST, IN SUCH FORM AS PARENT SHALL REASONABLY
REQUEST, INCLUDING ANY SUCH INFORMATION REQUESTED TO ENABLE PARENT TO PREPARE
ANY TAX RETURN REQUIRED TO BE FILED BY PARENT PURSUANT TO SECTION 2(A)(I).


 


(II)           EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR AS A RESULT OF
A FINAL DETERMINATION, (A) NO PARTY SHALL, OR PERMIT OR CAUSE ANY MEMBER OF ITS
RESPECTIVE GROUP TO, TAKE ANY POSITION THAT IS EITHER INCONSISTENT WITH THE
TREATMENT OF THE SPIN-OFF-RELATED TRANSACTIONS AS HAVING TAX-FREE STATUS (OR
ANALOGOUS STATUS UNDER STATE, LOCAL OR FOREIGN LAW) AND, (B) NO SPINCO SHALL, OR
PERMIT OR CAUSE ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP TO, TAKE ANY POSITION
WITH RESPECT TO AN ITEM OF INCOME, DEDUCTION, GAIN, LOSS, OR CREDIT ON A TAX
RETURN, OR OTHERWISE TREAT SUCH ITEM IN A MANNER WHICH IS INCONSISTENT WITH THE
MANNER SUCH ITEM IS REPORTED ON A TAX RETURN REQUIRED TO BE PREPARED OR FILED BY
PARENT PURSUANT TO SECTION 2(A) HEREOF (INCLUDING, WITHOUT LIMITATION, THE
CLAIMING OF A DEDUCTION PREVIOUSLY CLAIMED ON ANY SUCH TAX RETURN).


 


3.             INDEMNIFICATION FOR INCOME TAXES AND OTHER TAXES.


 


(A)           INDEMNIFICATION BY PARENT.  FROM AND AFTER THE DISTRIBUTION OF A
SPINCO, EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3(B) AND 3(C), PARENT AND EACH
MEMBER OF THE PARENT GROUP SHALL BE RESPONSIBLE FOR AND SHALL JOINTLY AND
SEVERALLY INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH SPINCO AND EACH MEMBER OF ITS
SPINCO GROUP AND EACH OF ITS REPRESENTATIVES AND AFFILIATES (AND THE HEIRS,
EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THEM) FROM AND AGAINST (I) ALL
SPIN-OFF TAX LIABILITIES INCURRED BY ANY MEMBER OF THE PARENT GROUP,
(II) WITHOUT DUPLICATION, ALL TAX LIABILITIES THAT ANY MEMBER OF THE PARENT
GROUP IS REQUIRED TO PAY PURSUANT TO SECTION 2, (III) ALL TAXES, SPIN-OFF TAX
LIABILITIES AND TAX-RELATED LOSSES INCURRED BY ANY MEMBER OF ANY GROUP BY REASON
OF THE BREACH BY PARENT OR A MEMBER OF THE PARENT GROUP OF ANY OF ITS
REPRESENTATIONS OR COVENANTS HEREUNDER OR MADE IN CONNECTION WITH THE IRS RULING
(IF APPLICABLE) AND/OR THE TAX OPINIONS AND, IN EACH CASE, ANY RELATED COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES), AND (IV) ALL SPECIFIED RESTRUCTURING INCOME TAXES; PROVIDED, HOWEVER,
THAT NEITHER PARENT NOR ANY MEMBER OF THE PARENT GROUP SHALL HAVE ANY OBLIGATION
TO INDEMNIFY, DEFEND OR HOLD HARMLESS ANY PERSON PURSUANT TO THIS
SECTION 3(A) TO THE EXTENT THAT SUCH INDEMNIFICATION OBLIGATION IS OTHERWISE
ATTRIBUTABLE TO A BREACH BY A SPINCO (OR A MEMBER OF ITS GROUP) OF ANY OF ITS
REPRESENTATIONS OR COVENANTS HEREUNDER OR MADE IN CONNECTION WITH THE IRS RULING
(IF APPLICABLE) AND/OR THE TAX OPINIONS; PROVIDED FURTHER, THAT (X) IN THE EVENT
THAT AN IRS RULING IS NOT OBTAINED WITH RESPECT TO THE DISTRIBUTION OF A SPINCO,
NEITHER PARENT NOR SUCH SPINCO SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS
REGARDING SUCH DISTRIBUTION IN THE IRS RULING DOCUMENTS, AND (Y) NO SPINCO MAKES
ANY REPRESENTATIONS REGARDING ANY FACTS THAT, IF UNTRUE, WOULD RESULT IN
SPECIFIED RESTRUCTURING INCOME TAXES (OTHER THAN REPRESENTATIONS REGARDING
(1) WHETHER SUCH SPINCO IS ENGAGED IN THE ACTIVE CONDUCT OF A TRADE OR BUSINESS
WITHIN THE MEANING OF SECTION 355(B) OF THE CODE, (2) SUCH SPINCO’S CONDUCT
AFTER THE DISTRIBUTION, AND (3) THE MATTERS SET FORTH IN
SECTION 4(A)(III) HEREOF).  IF THE INDEMNIFICATION OBLIGATION OF PARENT OR ANY
MEMBER OF THE PARENT GROUP UNDER THIS SECTION 3(A) (OR ANY ADJUSTMENT FOR WHICH
PARENT IS RESPONSIBLE PURSUANT TO THIS SECTION 3(A), INCLUDING ANY ADJUSTMENT
WITH RESPECT TO A TAX RETURN FOR WHICH PARENT IS RESPONSIBLE PURSUANT TO SECTION

 

14

--------------------------------------------------------------------------------


 


2(A)(I)) RESULTS IN (I) INCREASED DEDUCTIONS, LOSSES, OR CREDITS, OR
(II) DECREASES IN INCOME, GAINS OR RECAPTURE OF TAX CREDITS (“TAX BENEFITS”) TO
A SPINCO OR ANY MEMBER OF SUCH SPINCO’S GROUP, WHICH WOULD NOT, BUT FOR THE
INDEMNIFICATION OBLIGATION (OR THE ADJUSTMENT GIVING RISE TO SUCH
INDEMNIFICATION OBLIGATION), BE ALLOWABLE, THEN EACH SPINCO RECEIVING SUCH TAX
BENEFIT SHALL PAY PARENT THE AMOUNT BY WHICH SUCH TAX BENEFIT ACTUALLY REDUCES,
IN CASH, THE AMOUNT OF TAX THAT SUCH SPINCO OR ANY MEMBER OF ITS SPINCO GROUP
WOULD HAVE BEEN REQUIRED TO PAY AND BEAR (OR INCREASES, IN CASH, THE AMOUNT OF A
REFUND TO WHICH SUCH SPINCO OR ANY MEMBER OF ITS SPINCO GROUP WOULD HAVE BEEN
ENTITLED) BUT FOR SUCH INDEMNIFICATION OBLIGATION (OR ADJUSTMENT GIVING RISE TO
SUCH INDEMNIFICATION OBLIGATION).  EACH SPINCO RECEIVING THE TAX BENEFIT SHALL
PAY PARENT FOR SUCH TAX BENEFIT NO LATER THAN FIVE DAYS AFTER SUCH TAX BENEFIT
IS ACTUALLY REALIZED.


 


(B)           INDEMNIFICATION BY SPINCOS.  FROM AND AFTER THE DISTRIBUTION DATE
OF A SPINCO, SUCH SPINCO (AN “INDEMNIFYING SPINCO”) AND EACH MEMBER OF ITS
SPINCO GROUP SHALL BE RESPONSIBLE FOR AND SHALL JOINTLY AND SEVERALLY INDEMNIFY,
DEFEND AND HOLD HARMLESS EACH OTHER PARTY AND THE MEMBERS OF EACH OTHER PARTY’S
RESPECTIVE GROUP AND THEIR RESPECTIVE REPRESENTATIVES AND AFFILIATES (AND THE
HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THEM) FROM AND AGAINST
(I) ALL TAX LIABILITIES (INCLUDING SPECIFIED RESTRUCTURING INCOME TAXES),
SPIN-OFF TAX LIABILITIES AND TAX-RELATED LOSSES THAT THE INDEMNIFYING SPINCO OR
ANY MEMBER OF ITS SPINCO GROUP IS REQUIRED TO PAY UNDER SECTION 2(A)(III) AND
(IV) OR IS RESPONSIBLE FOR UNDER SECTION 4(E) (INCLUDING, WITHOUT LIMITATION,
ANY TAX LIABILITIES OR SPIN-OFF TAX LIABILITIES OR TAX-RELATED LOSSES ARISING
WITH RESPECT TO A PERMITTED TRANSACTION FOR WHICH THE INDEMNIFYING SPINCO IS
LIABLE PURSUANT TO SECTION 4(E)(I)); PROVIDED, THAT A SPINCO SHALL NOT BE
RESPONSIBLE FOR (AND PARENT SHALL INDEMNIFY SUCH SPINCO FOR) SPECIFIED
RESTRUCTURING INCOME TAXES PAYABLE WITH RESPECT TO ANY TAX RETURN DESCRIBED IN
SECTION 2(A)(IV) EXCEPT TO THE EXTENT SUCH SPINCO IS RESPONSIBLE FOR SUCH TAXES
UNDER CLAUSE (II) HEREOF; (II) ALL TAXES (INCLUDING SPECIFIED RESTRUCTURING
INCOME TAXES), SPIN-OFF TAX LIABILITIES AND OTHER TAX-RELATED LOSSES INCURRED BY
ANY MEMBER OF ANY GROUP BY REASON OF THE BREACH BY THE INDEMNIFYING SPINCO OR
ANY MEMBER OF ITS SPINCO GROUP OF ANY OF ITS REPRESENTATIONS OR COVENANTS
HEREUNDER OR MADE IN CONNECTION WITH THE IRS RULING (IF APPLICABLE) AND/OR THE
TAX OPINIONS (IRRESPECTIVE OF WHETHER PARENT MADE THE SAME REPRESENTATION ON
BEHALF OF, OR WITH RESPECT TO, SUCH SPINCO) AND, IN EACH CASE, ANY RELATED COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES); PROVIDED, THAT (X) IN THE EVENT THAT AN IRS RULING IS NOT OBTAINED
WITH RESPECT TO THE DISTRIBUTION OF A SPINCO, SUCH SPINCO SHALL NOT BE DEEMED TO
MAKE ANY REPRESENTATIONS REGARDING SUCH DISTRIBUTION IN THE IRS RULING
DOCUMENTS, AND (Y) NO SPINCO MAKES ANY REPRESENTATIONS REGARDING ANY FACTS THAT,
IF UNTRUE, WOULD RESULT IN SPECIFIED RESTRUCTURING INCOME TAXES (OTHER THAN
REPRESENTATIONS REGARDING (1) WHETHER SUCH SPINCO IS ENGAGED IN THE ACTIVE
CONDUCT OF A TRADE OR BUSINESS WITHIN THE MEANING OF SECTION 355(B) OF THE CODE,
(2) SUCH SPINCO’S CONDUCT AFTER THE DISTRIBUTION, AND (3) THE MATTERS SET FORTH
IN SECTION 4(A)(III) HEREOF).  IF THE INDEMNIFICATION OBLIGATION OF A SPINCO OR
ANY MEMBER OF ITS SPINCO GROUP UNDER THIS SECTION 3(B) (OR ANY ADJUSTMENT FOR
WHICH SUCH SPINCO IS RESPONSIBLE PURSUANT TO THIS SECTION 3(B)) RESULTS IN A TAX
BENEFIT TO ANOTHER PARTY OR ANY MEMBER OF SUCH OTHER PARTY’S GROUP, WHICH WOULD
NOT, BUT FOR THE TAX WHICH IS THE SUBJECT OF THE INDEMNIFICATION OBLIGATION (OR
THE ADJUSTMENT GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION), BE ALLOWABLE,
THEN EACH PARTY RECEIVING SUCH TAX BENEFIT SHALL PAY THE INDEMNIFYING SPINCO THE
AMOUNT BY WHICH SUCH TAX BENEFIT ACTUALLY REDUCES, IN CASH, THE AMOUNT OF TAX
THAT THE PARTY OR ANY MEMBER OF ITS GROUP WOULD HAVE BEEN REQUIRED TO PAY AND
BEAR (OR INCREASES, IN CASH, THE AMOUNT OF A REFUND TO WHICH THE PARTY OR ANY
MEMBER OF ITS GROUP WOULD HAVE BEEN ENTITLED) BUT FOR SUCH

 

15

--------------------------------------------------------------------------------


 


INDEMNIFICATION (OR ADJUSTMENT GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION). 
EACH PARTY RECEIVING SUCH TAX BENEFIT SHALL PAY THE INDEMNIFYING SPINCO FOR SUCH
TAX BENEFIT NO LATER THAN FIVE DAYS AFTER SUCH TAX BENEFIT IS ACTUALLY REALIZED.


 


(C)           SPINCO GROUP INDEMNIFICATION FAILURE.  IN THE EVENT THAT
(I) PURSUANT TO A FINAL DETERMINATION, ANY MEMBER OF A SPINCO GROUP IS LIABLE
FOR, OR OTHERWISE REQUIRED TO MAKE A PAYMENT IN RESPECT OF, SPIN-OFF TAX
LIABILITIES FOR WHICH SUCH SPINCO GROUP IS NOT RESPONSIBLE PURSUANT TO THIS
AGREEMENT AND (II) FULL INDEMNIFICATION CANNOT BE OBTAINED FROM THE SPINCO GROUP
RESPONSIBLE FOR SUCH SPIN-OFF TAX LIABILITIES PURSUANT TO THIS AGREEMENT, PARENT
AND EACH MEMBER OF THE PARENT GROUP SHALL JOINTLY AND SEVERALLY INDEMNIFY,
DEFEND AND HOLD HARMLESS THE SPINCO REFERRED TO IN CLAUSE (I) AND EACH MEMBER OF
ITS SPINCO GROUP AND EACH OF ITS RESPECTIVE REPRESENTATIVES AND AFFILIATES (AND
THE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THEM) FROM AND AGAINST
THE PORTION OF SUCH LIABILITY FOR WHICH FULL INDEMNIFICATION CANNOT BE OBTAINED
FROM THE SPINCO GROUP REFERRED TO IN CLAUSE (II).  UPON ANY PAYMENT BY PARENT OR
ANY MEMBER OF THE PARENT GROUP IN ACCORDANCE WITH THE PRECEDING SENTENCE, PARENT
OR SUCH MEMBER OF THE PARENT GROUP SHALL BE SUBROGATED TO ANY AND ALL RIGHTS
(INCLUDING RIGHTS TO PAYMENT AND CAUSES OF ACTION, UNDER THIS AGREEMENT OR
OTHERWISE) OF EACH MEMBER OF THE SPINCO GROUP DESCRIBED IN CLAUSE (I) IN
CONNECTION WITH THE FINAL DETERMINATION AT ISSUE.


 


(D)           TIMING OF INDEMNIFICATION PAYMENTS.  ANY PAYMENT AND
INDEMNIFICATION MADE PURSUANT TO THIS SECTION 3 SHALL BE MADE BY THE
INDEMNIFYING PARTY PROMPTLY, BUT, IN ANY EVENT, NO LATER THAN:


 


(I)            IN THE CASE OF AN INDEMNIFICATION OBLIGATION WITH RESPECT TO ANY
TAX LIABILITIES OR SPIN-OFF TAX LIABILITIES, THE LATER OF (A) FIVE BUSINESS DAYS
AFTER THE INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY AND (B) FIVE
BUSINESS DAYS PRIOR TO THE DATE THE INDEMNIFIED PARTY IS REQUIRED TO MAKE A
PAYMENT OF TAXES, INTEREST, OR PENALTIES TO THE APPLICABLE TAX AUTHORITY
(INCLUDING A PAYMENT WITH RESPECT TO AN ASSESSMENT OF A TAX DEFICIENCY BY ANY
TAXING JURISDICTION OR A PAYMENT MADE IN SETTLEMENT OF AN ASSERTED TAX
DEFICIENCY) OR REALIZES A REDUCED REFUND; AND


 


(II)           IN THE CASE OF ANY PAYMENT OR INDEMNIFICATION OF ANY LOSSES NOT
OTHERWISE DESCRIBED IN CLAUSE (I) OF THIS SECTION 3(D) (INCLUDING, BUT NOT
LIMITED TO, ANY LOSSES DESCRIBED IN CLAUSE (B) OR (C) OF THE DEFINITION OF
TAX-RELATED LOSSES, ATTORNEYS’ FEES AND EXPENSES AND OTHER INDEMNIFIABLE
LOSSES), THE LATER OF (A) FIVE BUSINESS DAYS AFTER THE INDEMNIFIED PARTY
NOTIFIES THE INDEMNIFYING PARTY AND (B) FIVE BUSINESS DAYS PRIOR TO THE DATE THE
INDEMNIFIED PARTY MAKES A PAYMENT THEREOF.


 


4.             SPIN-OFF RELATED MATTERS.


 


(A)           REPRESENTATIONS.


 


(I)            IRS RULING DOCUMENTS AND TAX OPINION DOCUMENTS.  EACH SPINCO (A
“REPRESENTING SPINCO”) HEREBY REPRESENTS AND WARRANTS THAT (A) SUCH REPRESENTING
SPINCO HAS EXAMINED THE IRS RULING DOCUMENTS AND THE TAX OPINION DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE REPRESENTATIONS TO THE EXTENT THAT THEY
RELATE TO THE PLANS, PROPOSALS, INTENTIONS, AND POLICIES OF THE REPRESENTING
SPINCO OR ANY MEMBER OF ITS SPINCO GROUP, OR THE

 

16

--------------------------------------------------------------------------------


 


SPINCO BUSINESS OF SUCH SPINCO GROUP), AND (B) TO THE EXTENT IN REFERENCE TO
SUCH REPRESENTING SPINCO, ANY MEMBER OF ITS SPINCO GROUP, OR THE SPINCO BUSINESS
OF SUCH SPINCO GROUP, THE FACTS PRESENTED AND THE REPRESENTATIONS MADE THEREIN
ARE TRUE, CORRECT AND COMPLETE; PROVIDED, THAT (X) IN THE EVENT THAT AN IRS
RULING IS NOT OBTAINED WITH RESPECT TO THE DISTRIBUTION OF A SPINCO, SUCH SPINCO
SHALL NOT BE DEEMED TO MAKE ANY REPRESENTATIONS REGARDING SUCH DISTRIBUTION IN
THE IRS RULING DOCUMENTS, AND (Y) NO SPINCO MAKES ANY REPRESENTATIONS REGARDING
ANY FACTS THAT, IF UNTRUE, WOULD RESULT IN SPECIFIED RESTRUCTURING INCOME TAXES
(OTHER THAN REPRESENTATIONS REGARDING (1) WHETHER SUCH SPINCO IS ENGAGED IN THE
ACTIVE CONDUCT OF A TRADE OR BUSINESS WITHIN THE MEANING OF SECTION 355(B) OF
THE CODE, (2) SUCH SPINCO’S CONDUCT AFTER THE DISTRIBUTION, AND (3) THE MATTERS
SET FORTH IN SECTION 4(A)(III) HEREOF).


 


(II)           TAX-FREE STATUS.  EACH REPRESENTING SPINCO HEREBY REPRESENTS AND
WARRANTS THAT IT HAS NO PLAN OR INTENTION OF TAKING ANY ACTION, OR FAILING TO
TAKE ANY ACTION, IN EACH CASE, FROM AND AFTER ITS RESPECTIVE DISTRIBUTION THAT
COULD REASONABLY BE EXPECTED TO CAUSE ANY REPRESENTATION OR FACTUAL STATEMENT
MADE IN THIS AGREEMENT, THE SEPARATION AGREEMENT, THE IRS RULING DOCUMENTS, THE
TAX OPINION DOCUMENTS OR ANY OF THE ANCILLARY AGREEMENTS TO BE UNTRUE; PROVIDED,
THAT, IN THE EVENT THAT AN IRS RULING IS NOT OBTAINED WITH RESPECT TO THE
DISTRIBUTION OF A SPINCO, SUCH SPINCO SHALL NOT BE DEEMED TO MAKE ANY
REPRESENTATIONS REGARDING THE IRS RULING DOCUMENTS.


 


(III)          PLAN OR SERIES OF RELATED TRANSACTIONS.  EACH REPRESENTING SPINCO
HEREBY REPRESENTS AND WARRANTS THAT, DURING THE TWO-YEAR PERIOD ENDING ON THE
DISTRIBUTION DATE OF SUCH SPINCO, THERE WAS NO “AGREEMENT, UNDERSTANDING,
ARRANGEMENT, SUBSTANTIAL NEGOTIATIONS OR DISCUSSIONS” (AS SUCH TERMS ARE DEFINED
IN TREASURY REGULATION SECTION 1.355-7(H)) BY ANY ONE OR MORE OFFICERS OR
DIRECTORS OF ANY MEMBER OF SUCH SPINCO GROUP OR BY ANY OTHER PERSON OR PERSONS
WITH THE IMPLICIT OR EXPLICIT PERMISSION OF ONE OR MORE OF SUCH OFFICERS OR
DIRECTORS REGARDING AN ACQUISITION OF ALL OR A SIGNIFICANT PORTION OF THE EQUITY
SECURITIES OF SUCH SPINCO (OR ANY PREDECESSOR); PROVIDED THAT NO REPRESENTATION
IS MADE BY ANY SPINCO REGARDING ANY “AGREEMENT, UNDERSTANDING, ARRANGEMENT,
SUBSTANTIAL NEGOTIATIONS OR DISCUSSIONS” (AS SUCH TERMS ARE DEFINED IN TREASURY
REGULATION 1.355-7(H)) BY ANY ONE OR MORE OFFICERS OR DIRECTORS OF PARENT.


 


(B)           COVENANTS.


 


(I)            ACTIONS CONSISTENT WITH REPRESENTATIONS AND COVENANTS.  FROM AND
AFTER ITS RESPECTIVE DISTRIBUTION, NO SPINCO (OR ANY MEMBER OF ITS RESPECTIVE
SPINCO GROUP) SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION OR PERMIT ANY
MEMBER OF ITS RESPECTIVE GROUP, TO FAIL TO TAKE ANY ACTION, WHERE SUCH ACTION OR
FAILURE TO ACT WOULD BE INCONSISTENT WITH OR CAUSE TO BE UNTRUE ANY MATERIAL
INFORMATION, COVENANT OR REPRESENTATION MADE IN CONNECTION WITH THE IRS RULING
(IF APPLICABLE), THE TAX OPINIONS, THE SEPARATION AGREEMENT OR THIS AGREEMENT.


 


(II)           PRESERVATION OF TAX-FREE STATUS; SPINCO BUSINESS.  FROM AND AFTER
ITS RESPECTIVE DISTRIBUTION, NO SPINCO SHALL (A) TAKE ANY ACTION OR PERMIT ANY
MEMBER OF ITS RESPECTIVE SPINCO GROUP TO TAKE ANY ACTION, AND EACH SPINCO SHALL
NOT FAIL TO TAKE ANY ACTION OR PERMIT ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP
TO FAIL TO TAKE ANY ACTION, IN EACH CASE, UNLESS SUCH ACTION OR FAILURE TO ACT
COULD NOT REASONABLY BE EXPECTED TO CAUSE ANY OF THE SPIN-OFF-RELATED
TRANSACTIONS TO FAIL TO HAVE TAX-FREE STATUS OR COULD NOT REQUIRE ANY OF THE
PARTIES TO

 

17

--------------------------------------------------------------------------------


 


REFLECT A LIABILITY OR RESERVE FOR INCOME TAXES WITH RESPECT TO ANY OF THE
SPIN-OFF-RELATED TRANSACTIONS IN ITS FINANCIAL STATEMENTS, AND (B) UNTIL THE
FIRST DAY AFTER THE RESTRICTION PERIOD, ENGAGE IN ANY TRANSACTION THAT COULD
REASONABLY BE EXPECTED TO RESULT IN IT OR ANY MEMBER OF ITS RESPECTIVE SPINCO
GROUP CEASING TO BE A COMPANY ENGAGED IN ITS RESPECTIVE SPINCO BUSINESS.


 


(III)          SALES, ISSUANCES AND REDEMPTIONS OF EQUITY SECURITIES. FROM AND
AFTER ITS RESPECTIVE DISTRIBUTION UNTIL THE FIRST DAY AFTER THE RESTRICTION
PERIOD APPLICABLE TO A SPINCO, SUCH SPINCO SHALL NOT AND SHALL NOT AGREE TO (AND
SHALL CAUSE THE MEMBERS OF ITS RESPECTIVE SPINCO GROUP NOT TO AND NOT TO AGREE
TO) SELL OR OTHERWISE ISSUE TO ANY PERSON, OR REDEEM OR OTHERWISE ACQUIRE FROM
ANY PERSON, ANY EQUITY SECURITIES OF SUCH SPINCO OR ANY MEMBER OF ITS SPINCO
GROUP; PROVIDED, HOWEVER, THAT (A) THE ADOPTION OF A SHAREHOLDER RIGHTS PLAN
SHALL NOT CONSTITUTE A SALE OR ISSUANCE OF EQUITY SECURITIES, (B) A SPINCO MAY
ISSUE EQUITY SECURITIES TO THE EXTENT THE ISSUANCE SATISFIES SAFE HARBOR VIII
(RELATING TO ACQUISITIONS IN CONNECTION WITH A PERSON’S PERFORMANCE OF SERVICES)
OR SAFE HARBOR IX (RELATING TO ACQUISITIONS BY A RETIREMENT PLAN OF AN EMPLOYER)
OF TREASURY REGULATION SECTION 1.355-7(D), AND (C) MEMBERS OF A SPINCO GROUP
(OTHER THAN A SPINCO) MAY ISSUE OR SELL EQUITY SECURITIES TO OTHER MEMBERS OF
THE SAME SPINCO GROUP, AND MAY REDEEM OR PURCHASE EQUITY SECURITIES FROM OTHER
MEMBERS OF THE SAME SPINCO GROUP, IN EACH CASE, TO THE EXTENT NOT INCONSISTENT
WITH THE TAX-FREE STATUS OF THE SPIN-OFF RELATED TRANSACTIONS.  ANYTHING IN THIS
SECTION 4(B)(III) TO THE CONTRARY NOTWITHSTANDING, THERE SHALL BE NO LIMITATION
ON THE ABILITY OF TREE SPINCO TO ISSUE EQUITY SECURITIES OF TREE SPINCO (OR ANY
MEMBER OF ITS GROUP TO ISSUE EQUITY SECURITIES OF SUCH MEMBER) TO ANY PERSON, OR
TO REDEEM OR OTHERWISE ACQUIRE FROM ANY PERSON, ANY EQUITY SECURITIES OF TREE
SPINCO OR ANY MEMBER OF ITS GROUP; PROVIDED THAT ANY REDEMPTION OR ACQUISITION
OF EQUITY SECURITIES OF TREE SPINCO BY TREE SPINCO OR ANY MEMBER OF ITS SPINCO
GROUP PRIOR TO (OR PURSUANT TO AN AGREEMENT OR ARRANGEMENT NEGOTIATED, IN WHOLE
OR IN PART, PRIOR TO) THE FIRST ANNIVERSARY OF THE DISTRIBUTION DATE OF TREE
SPINCO SHALL BE PERMITTED ONLY IF SUCH TRANSACTION SATISFIES THE REQUIREMENTS OF
SECTION 4.05(1)(B) OF REVENUE PROCEDURE 96-30.


 


(IV)          TENDER OFFERS; OTHER BUSINESS COMBINATION TRANSACTIONS. FROM AND
AFTER ITS RESPECTIVE DISTRIBUTION, UNTIL THE FIRST DAY AFTER THE RESTRICTION
PERIOD APPLICABLE TO A SPINCO, SUCH SPINCO SHALL (AND SHALL CAUSE THE MEMBERS OF
ITS SPINCO GROUP) NOT TO (A) SOLICIT ANY PERSON TO MAKE A TENDER OFFER FOR, OR
OTHERWISE ACQUIRE OR SELL, EQUITY SECURITIES OF SUCH SPINCO, (B) PARTICIPATE IN
OR SUPPORT ANY UNSOLICITED TENDER OFFER FOR, OR OTHER ACQUISITION OR DISPOSITION
OF, EQUITY SECURITIES OF SUCH SPINCO, OR (C) APPROVE OR OTHERWISE PERMIT ANY
TRANSACTION DESCRIBED IN CLAUSES (A) OR (B).  IN ADDITION, NO SPINCO (NOR ANY
MEMBERS OF ITS RESPECTIVE SPINCO GROUP) SHALL AT ANY TIME, WHETHER BEFORE OR
SUBSEQUENT TO THE EXPIRATION OF THE RESTRICTION PERIOD APPLICABLE TO SUCH
SPINCO, ENGAGE IN ANY ACTION DESCRIBED IN CLAUSES (A), (B) OR (C) OF THE
PRECEDING SENTENCE PURSUANT TO AN AGREEMENT OR ARRANGEMENT NEGOTIATED (IN WHOLE
OR IN PART) PRIOR TO THE FIRST ANNIVERSARY OF THE DISTRIBUTION OF SUCH SPINCO,
EVEN IF AT THE TIME OF THE DISTRIBUTION OR THEREAFTER SUCH ACTION IS SUBJECT TO
ONE OR MORE CONDITIONS.  ANYTHING IN THIS SECTION 4(B)(IV) TO THE CONTRARY
NOTWITHSTANDING, UNLESS (X) SUCH ACTION IS TAKEN PRIOR TO THE FIRST ANNIVERSARY
OF THE DISTRIBUTION DATE OF TREE SPINCO (OR PURSUANT TO AN AGREEMENT OR
ARRANGEMENT NEGOTIATED, IN WHOLE OR IN PART, PRIOR TO THE FIRST ANNIVERSARY OF
THE DISTRIBUTION DATE OF TREE SPINCO) AND (Y) RELATES TO A “SUBSEQUENT SALE OR
EXCHANGE” (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.355-2(D)(2)(III) (TAKING INTO ACCOUNT CLAUSE (E) THEREOF) OF TREE
SPINCO STOCK, THE LIMITATIONS DESCRIBED IN THIS SECTION 4(B)(IV) SHALL NOT APPLY
TO TREE SPINCO (OR ANY MEMBER OF ITS SPINCO GROUP).

 

18

--------------------------------------------------------------------------------


 


(V)           DISPOSITIONS OF ASSETS. FROM AND AFTER ITS RESPECTIVE DISTRIBUTION
UNTIL THE FIRST DAY AFTER THE RESTRICTION PERIOD, NO SPINCO (NOR ANY MEMBER OF
ITS RESPECTIVE SPINCO GROUP) SHALL SELL, TRANSFER, OR OTHERWISE DISPOSE OF OR
AGREE TO SELL, TRANSFER OR OTHERWISE DISPOSE (INCLUDING IN ANY TRANSACTION
TREATED FOR FEDERAL INCOME TAX PURPOSES AS A SALE, TRANSFER OR DISPOSITION) OF
ASSETS (INCLUDING, ANY SHARES OF CAPITAL STOCK OF A SUBSIDIARY) THAT, IN THE
AGGREGATE, CONSTITUTE MORE THAN 30% OF THE GROSS ASSETS OF SUCH SPINCO OR MORE
THAN 30% OF THE CONSOLIDATED GROSS ASSETS OF SUCH SPINCO GROUP.  THE FOREGOING
SENTENCE SHALL NOT APPLY TO (A) SALES, TRANSFERS, OR DISPOSITIONS OF ASSETS IN
THE ORDINARY COURSE OF BUSINESS, (B) ANY CASH PAID TO ACQUIRE ASSETS FROM AN
UNRELATED PERSON IN AN ARM’S-LENGTH TRANSACTION, OR (C) ANY ASSETS TRANSFERRED
TO A PERSON THAT IS DISREGARDED AS AN ENTITY SEPARATE FROM THE TRANSFEROR FOR
FEDERAL INCOME TAX PURPOSES OR (D) ANY MANDATORY OR OPTIONAL REPAYMENT (OR
PRE-PAYMENT) OF ANY INDEBTEDNESS OF SUCH SPINCO (OR ANY MEMBER OF ITS SPINCO
GROUP).  THE PERCENTAGES OF GROSS ASSETS OR CONSOLIDATED GROSS ASSETS OF SUCH
SPINCO OR ITS RESPECTIVE SPINCO GROUP, AS THE CASE MAY BE, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF, SHALL BE BASED ON THE FAIR MARKET VALUE OF THE GROSS
ASSETS OF SUCH SPINCO AND THE MEMBERS OF ITS RESPECTIVE SPINCO GROUP AS OF THE
DISTRIBUTION DATE OF SUCH SPINCO.  FOR PURPOSES OF THIS SECTION 4(B)(V), A
MERGER OF A SPINCO OR ONE OF ITS SUBSIDIARIES WITH AND INTO ANY PERSON SHALL
CONSTITUTE A DISPOSITION OF ALL OF THE ASSETS OF SUCH SPINCO OR SUCH SUBSIDIARY.


 


(VI)          LIQUIDATIONS, MERGERS, REORGANIZATIONS. FROM AND AFTER ITS
RESPECTIVE DISTRIBUTION UNTIL THE FIRST DAY AFTER THE RESTRICTION PERIOD, NO
SPINCO (NOR ANY OF ITS SUBSIDIARIES) SHALL, OR SHALL AGREE TO, VOLUNTARILY
DISSOLVE OR LIQUIDATE (INCLUDING BY CONVERTING INTO AN ENTITY THAT IS TREATED AS
A “DISREGARDED ENTITY” OR PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES) OR ENGAGE
IN ANY TRANSACTION INVOLVING A MERGER (EXCEPT FOR A CASH ACQUISITION MERGER),
CONSOLIDATION OR OTHER REORGANIZATION; PROVIDED, THAT, MERGERS OF DIRECT OR
INDIRECT WHOLLY-OWNED SUBSIDIARIES OF A SPINCO SOLELY WITH AND INTO SUCH SPINCO
OR WITH OTHER DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES OF SUCH SPINCO, AND
LIQUIDATIONS OF SUCH SPINCO’S WHOLLY-OWNED SUBSIDIARIES ARE NOT SUBJECT TO THIS
SECTION 4(B)(VI) TO THE EXTENT NOT INCONSISTENT WITH THE TAX-FREE STATUS OF THE
SPIN-OFF-RELATED TRANSACTIONS.


 


(C)           PERMITTED TRANSACTIONS.


 


(I)            ANYTHING IN SECTIONS 4(B)(III) AND 4(B)(IV) TO THE CONTRARY
NOTWITHSTANDING, A SPINCO (OR ANY MEMBER OF ITS GROUP) SHALL NOT BE PROHIBITED
FROM ENTERING INTO OR CONSUMMATING A TRANSACTION OTHERWISE PROHIBITED SOLELY BY
SECTION 4(B)(III) OR 4(B)(IV), IF SUCH TRANSACTION, TOGETHER WITH ANY OTHER
TRANSACTION OR TRANSACTIONS PREVIOUSLY PERMITTED PURSUANT TO THIS
SECTION 4(C)(I), WOULD NOT RESULT IN ONE OR MORE PERSONS ACQUIRING, DIRECTLY OR
INDIRECTLY, EQUITY SECURITIES REPRESENTING A 10% OR GREATER INTEREST, BY VOTE OR
VALUE, IN SUCH SPINCO (OR ANY SUCCESSOR THERETO) PURSUANT TO ONE OR MORE
TRANSACTIONS THAT HAVE NOT BEEN APPROVED BY PARENT PURSUANT TO
SECTION 4(C)(II).  IN THE EVENT THE TRANSACTION AT ISSUE IS A REDEMPTION OR
PURCHASE OF EQUITY SECURITIES OF A SPINCO BY SUCH SPINCO OR A MEMBER OF ITS
SPINCO GROUP PRIOR TO (OR PURSUANT TO AN AGREEMENT OR ARRANGEMENT NEGOTIATED, IN
WHOLE OR IN PART, PRIOR TO) THE FIRST ANNIVERSARY OF THE DISTRIBUTION DATE OF
SUCH SPINCO, SUCH TRANSACTION SHALL BE PERMITTED ONLY IF IT ALSO SATISFIES THE
REQUIREMENTS OF SECTION 4.05(1)(B) OF REVENUE PROCEDURE 96-30.

 

19

--------------------------------------------------------------------------------


 


(II)           NOTWITHSTANDING THE RESTRICTIONS OTHERWISE IMPOSED BY SECTIONS
4(B)(III) THROUGH 4(B)(VI), DURING THE RESTRICTION PERIOD, A SPINCO (THE
“REQUESTING SPINCO”) MAY (I) ISSUE, SELL, REDEEM OR OTHERWISE ACQUIRE (OR CAUSE
A MEMBER OF ITS RESPECTIVE SPINCO GROUP TO ISSUE, SELL, REDEEM OR OTHERWISE
ACQUIRE) ITS OWN EQUITY SECURITIES OR EQUITY SECURITIES OF ANY MEMBER OF ITS
RESPECTIVE SPINCO GROUP IN A TRANSACTION THAT WOULD OTHERWISE BREACH THE
COVENANT SET FORTH IN SECTION 4(B)(III) (DETERMINED AFTER GIVING EFFECT TO
SECTION 4(C)(I)), (II) APPROVE, PARTICIPATE IN, SUPPORT OR OTHERWISE PERMIT A
PROPOSED BUSINESS COMBINATION OR TRANSACTION THAT WOULD OTHERWISE BREACH THE
COVENANT SET FORTH IN SECTION 4(B)(IV) (DETERMINED AFTER GIVING EFFECT TO
SECTION 4(C)(I)), (III) SELL OR OTHERWISE DISPOSE OF ITS ASSETS OR THE ASSETS OF
ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP IN A TRANSACTION THAT WOULD OTHERWISE
BREACH THE COVENANT SET FORTH IN SECTION 4(B)(V), OR (IV) MERGE ITSELF OR ANY
MEMBER OF ITS RESPECTIVE SPINCO GROUP WITH ANOTHER ENTITY WITHOUT REGARD TO
WHICH PARTY IS THE SURVIVING ENTITY IN A TRANSACTION THAT WOULD OTHERWISE BREACH
THE COVENANT SET FORTH IN SECTION 4(B)(VI), IF AND ONLY IF SUCH TRANSACTION
WOULD NOT VIOLATE SECTION 4(B)(I) OR SECTION 4(B)(II) AND PRIOR TO ENTERING INTO
ANY AGREEMENT CONTEMPLATING A TRANSACTION DESCRIBED IN CLAUSES (I), (II),
(III) OR (IV) OF THIS SECTION 4(C)(II), AND PRIOR TO CONSUMMATING ANY SUCH
TRANSACTION: (X) THE REQUESTING SPINCO OBTAINS PARENT’S WRITTEN CONSENT (WHICH
MAY BE WITHHELD IN PARENT’S SOLE DISCRETION), (Y) THE REQUESTING SPINCO PROVIDES
PARENT WITH AN UNQUALIFIED TAX OPINION (OR, SUBJECT TO SECTION 4(D)(III), A
PRIVATE LETTER RULING), IN EACH CASE, IN FORM AND SUBSTANCE SATISFACTORY TO
PARENT IN ITS SOLE AND ABSOLUTE DISCRETION EXERCISED IN GOOD FAITH (AND IN
DETERMINING WHETHER AN OPINION OR RULING IS SATISFACTORY, PARENT MAY CONSIDER,
AMONG OTHER FACTORS, THE APPROPRIATENESS OF ANY UNDERLYING ASSUMPTIONS AND
MANAGEMENT’S REPRESENTATIONS IF USED AS A BASIS FOR THE OPINION OR SUPPLEMENTAL
RULING), OR (Z) THE REQUESTING SPINCO SHALL REQUEST THAT PARENT OBTAIN A PRIVATE
LETTER RULING (OR, IF APPLICABLE, A SUPPLEMENTAL PRIVATE LETTER RULING) IN
ACCORDANCE WITH SECTION 4(D)(II) OF THIS AGREEMENT TO THE EFFECT THAT SUCH
TRANSACTION WILL NOT AFFECT THE TAX-FREE STATUS OF ANY OF THE SPIN-OFF-RELATED
TRANSACTIONS AND PARENT SHALL HAVE RECEIVED SUCH PRIVATE LETTER RULING, IN FORM
AND SUBSTANCE SATISFACTORY TO PARENT IN ITS SOLE AND ABSOLUTE DISCRETION,
EXERCISED IN GOOD FAITH.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY
ACTION OR TRANSACTION INVOLVING AN ACQUISITION OF THE REQUESTING SPINCO’S STOCK
ENTERED INTO AT LEAST 18 MONTHS AFTER THE DISTRIBUTION DATE OF THE REQUESTING
SPINCO, THE REQUESTING SPINCO SHALL BE PERMITTED TO CONSUMMATE SUCH TRANSACTION
IF IT DELIVERS AN UNCONDITIONAL OFFICER’S CERTIFICATE ESTABLISHING FACTS
EVIDENCING THAT SUCH ACQUISITION SATISFIES THE REQUIREMENTS OF SAFE HARBOR III
IN TREASURY REGULATION SECTION 1.355-7(D), AND PARENT, AFTER DUE DILIGENCE, IS
SATISFIED WITH THE ACCURACY OF SUCH CERTIFICATION.


 


(D)           PRIVATE LETTER RULINGS AND RESTRICTIONS ON THE SPINCOS.


 


(I)            PRIVATE LETTER RULING AT PARENT’S REQUEST.  PARENT SHALL HAVE THE
RIGHT TO OBTAIN A PRIVATE LETTER RULING (OR, IF APPLICABLE, A SUPPLEMENTAL
PRIVATE LETTER RULING) IN ITS SOLE DISCRETION.  IF PARENT DETERMINES TO OBTAIN A
PRIVATE LETTER RULING, EACH SPINCO SHALL (AND SHALL CAUSE EACH MEMBER OF ITS
RESPECTIVE SPINCO GROUP TO) COOPERATE WITH PARENT AND TAKE ANY AND ALL ACTIONS
REASONABLY REQUESTED BY PARENT IN CONNECTION WITH OBTAINING THE PRIVATE LETTER
RULING (INCLUDING, WITHOUT LIMITATION, BY MAKING ANY REPRESENTATION OR COVENANT
OR PROVIDING ANY MATERIALS OR INFORMATION REQUESTED BY ANY TAX AUTHORITY;
PROVIDED THAT NONE OF THE SPINCOS SHALL BE REQUIRED TO MAKE (OR CAUSE ANY MEMBER
OF THEIR RESPECTIVE SPINCO GROUPS TO MAKE) ANY REPRESENTATION OR COVENANT THAT
IS INCONSISTENT WITH HISTORICAL FACTS OR AS TO FUTURE MATTERS OR EVENTS OVER
WHICH IT HAS NO CONTROL).

 

20

--------------------------------------------------------------------------------


 


(II)           PRIVATE LETTER RULINGS AT SPINCO’S REQUEST.  PARENT AGREES THAT
AT THE REASONABLE REQUEST OF A REQUESTING SPINCO PURSUANT TO SECTION 4(C),
PARENT SHALL (AND SHALL CAUSE EACH MEMBER OF THE PARENT GROUP TO) COOPERATE WITH
THE REQUESTING SPINCO AND USE REASONABLE EFFORTS TO SEEK TO OBTAIN, AS
EXPEDITIOUSLY AS REASONABLY PRACTICABLE, A PRIVATE LETTER RULING (OR
SUPPLEMENTAL PRIVATE LETTER RULING) FROM THE IRS FOR THE PURPOSE OF CONFIRMING
COMPLIANCE ON THE PART OF THE REQUESTING SPINCO OR ANY MEMBER OF ITS RESPECTIVE
SPINCO GROUP WITH ITS OBLIGATIONS UNDER SECTION 4(B) OF THIS AGREEMENT. 
FURTHER, IN NO EVENT SHALL PARENT BE REQUIRED TO FILE ANY REQUEST FOR A PRIVATE
LETTER RULING UNDER THIS SECTION 4(D)(II) UNLESS THE REQUESTING SPINCO
REPRESENTS THAT (A) IT HAS REVIEWED THE REQUEST FOR THE PRIVATE LETTER RULING
AND ANY MATERIALS, APPENDICES AND EXHIBITS SUBMITTED OR FILED THEREWITH, AND
(B) ALL INFORMATION AND REPRESENTATIONS, IF ANY, RELATING TO ANY MEMBER OF THE
REQUESTING SPINCO’S SPINCO GROUP CONTAINED IN THE IRS RULING DOCUMENTS (IF
APPLICABLE) OR TAX OPINION DOCUMENTS ARE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  THE REQUESTING SPINCO SHALL REIMBURSE PARENT FOR ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE PARENT GROUP IN OBTAINING A
PRIVATE LETTER RULING REQUESTED BY THE REQUESTING SPINCO WITHIN 10 BUSINESS DAYS
AFTER RECEIVING AN INVOICE FROM PARENT THEREFOR.  EACH SPINCO HEREBY AGREES THAT
PARENT SHALL HAVE SOLE AND EXCLUSIVE CONTROL OVER THE PROCESS OF OBTAINING A
PRIVATE LETTER RULING, AND THAT ONLY PARENT SHALL HAVE THE RIGHT TO APPLY FOR A
PRIVATE LETTER RULING RELATING TO ANY OF THE SPIN-OFF RELATED TRANSACTIONS.  IN
CONNECTION WITH OBTAINING A PRIVATE LETTER RULING PURSUANT TO THIS
SECTION 4(D)(II), (A) PARENT SHALL, TO THE EXTENT PRACTICABLE, CONSULT WITH THE
REQUESTING SPINCO REASONABLY IN ADVANCE OF TAKING ANY MATERIAL ACTION IN
CONNECTION THEREWITH; (B) PARENT SHALL (1) REASONABLY IN ADVANCE OF THE
SUBMISSION OF ANY DOCUMENTS TO THE IRS PROVIDE THE REQUESTING SPINCO WITH A
DRAFT COPY THEREOF, (2) REASONABLY CONSIDER THE REQUESTING SPINCO’S COMMENTS ON
SUCH DOCUMENTS, AND (3) PROVIDE THE REQUESTING SPINCO WITH COPIES OF ALL
DOCUMENTS SUBMITTED TO OR RECEIVED FROM THE TAX AUTHORITY IN CONNECTION WITH
SUCH RULING REQUEST; AND (C) PARENT SHALL PROVIDE THE REQUESTING SPINCO WITH
NOTICE REASONABLY IN ADVANCE OF, AND THE REQUESTING SPINCO SHALL HAVE THE RIGHT
TO ATTEND AND PARTICIPATE IN, ANY FORMALLY SCHEDULED MEETINGS WITH ANY TAX
AUTHORITY (SUBJECT TO THE APPROVAL OF THE TAX AUTHORITY) THAT RELATE TO SUCH
SUPPLEMENTAL PRIVATE LETTER RULING.


 


(III)          PROHIBITION ON THE SPINCOS.  EACH SPINCO HEREBY AGREES THAT,
EXCEPT TO THE EXTENT PERMITTED BY SECTION 4(D)(II) OR AS OTHERWISE CONSENTED TO
BY PARENT IN WRITING, NEITHER IT NOR ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP
SHALL SEEK ANY GUIDANCE FROM THE IRS OR ANY OTHER TAX AUTHORITY (WHETHER
WRITTEN, VERBAL OR OTHERWISE) CONCERNING ANY OF THE SPIN-OFF-RELATED
TRANSACTIONS (OR THE IMPACT OF ANY TRANSACTION ON ANY OF THE SPIN-OFF-RELATED
TRANSACTIONS).


 


(E)           LIABILITY OF EACH SPINCO FOR UNDERTAKING CERTAIN ACTIONS. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EACH SPINCO (A
“RESPONSIBLE SPINCO”) AND THE MEMBERS OF ITS RESPECTIVE SPINCO GROUP SHALL BE
RESPONSIBLE FOR ANY AND ALL TAX-RELATED LOSSES THAT ARE ATTRIBUTABLE TO, OR
RESULT FROM:

 


(I)            ANY ACT OR FAILURE TO ACT BY THE RESPONSIBLE SPINCO OR ANY MEMBER
OF ITS RESPECTIVE SPINCO GROUP, WHICH ACTION OR FAILURE TO ACT IS INCONSISTENT
WITH ANY OF THE COVENANTS SET FORTH IN SECTIONS 4(B)(I) THROUGH 4(B)(VI) OF THIS
AGREEMENT, IN EACH CASE, DETERMINED WITHOUT REGARD TO ANY OF THE EXCEPTIONS OR
PROVISOS CONTAINED IN SUCH PROVISIONS OR IN SECTION 4(C)), EXPRESSLY INCLUDING,
FOR THIS PURPOSE, ANY PERMITTED TRANSACTION AND ANY ACT OR

 

21

--------------------------------------------------------------------------------


 


FAILURE TO ACT THAT IS INCONSISTENT WITH SECTION 4(B)(I) OR 4(B)(II), REGARDLESS
OF WHETHER SUCH ACT OR FAILURE TO ACT IS PERMITTED BY SECTIONS 4(B)(III) THROUGH
4(B)(VI);


 


(II)           ANY ACQUISITION OR DISPOSITION OF EQUITY SECURITIES OF THE
RESPONSIBLE SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP OCCURRING AFTER
THE DISTRIBUTION OF SUCH SPINCO BY ANY PERSON OR PERSONS (INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF AN ISSUANCE OF THE RESPONSIBLE SPINCO’S EQUITY
SECURITIES OR A MERGER OF ANOTHER ENTITY WITH AND INTO THE RESPONSIBLE SPINCO OR
ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP) OR ANY ACQUISITION OF ASSETS OF THE
RESPONSIBLE SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP (INCLUDING,
WITHOUT LIMITATION, AS A RESULT OF A MERGER) OCCURRING AFTER THE DISTRIBUTION OF
SUCH SPINCO BY ANY PERSON OR PERSONS; AND


 


(III)          ANY BREACH BY THE RESPONSIBLE SPINCO OR ANY MEMBER OF ITS SPINCO
GROUP OF A REPRESENTATION OR COVENANT MADE IN THIS AGREEMENT, THE SEPARATION
AGREEMENT, ANY ANCILLARY AGREEMENT, OR ANY DOCUMENTS RELATING TO THE IRS RULING
OR THE TAX OPINIONS; PROVIDED, THAT (X) IN THE EVENT THAT AN IRS RULING IS NOT
OBTAINED WITH RESPECT TO THE DISTRIBUTION OF A SPINCO, SUCH SPINCO SHALL NOT BE
DEEMED TO MAKE ANY REPRESENTATIONS REGARDING SUCH DISTRIBUTION IN THE IRS RULING
DOCUMENTS, AND (Y) NO SPINCO MAKES ANY REPRESENTATIONS REGARDING ANY FACTS THAT,
IF UNTRUE, WOULD RESULT IN SPECIFIED RESTRUCTURING INCOME TAXES (OTHER THAN
REPRESENTATIONS REGARDING (1) WHETHER SUCH SPINCO IS ENGAGED IN THE ACTIVE
CONDUCT OF A TRADE OR BUSINESS WITHIN THE MEANING OF SECTION 355(B) OF THE CODE,
(2) SUCH SPINCO’S CONDUCT AFTER THE DISTRIBUTION, AND (3) THE MATTERS SET FORTH
IN SECTION 4(A)(III) HEREOF).


 


(F)           COOPERATION.


 


(I)            WITHOUT LIMITING THE PROHIBITION SET FORTH IN SECTION 4(D)(III),
UNTIL THE FIRST DAY AFTER THE RESTRICTION PERIOD, EACH SPINCO SHALL FURNISH
PARENT WITH A COPY OF ANY RULING REQUEST THAT ANY MEMBER OF ITS RESPECTIVE
SPINCO GROUP MAY FILE WITH THE IRS OR ANY OTHER TAX AUTHORITY AND ANY OPINION
RECEIVED THAT IN ANY RESPECT RELATES TO, OR OTHERWISE REASONABLY COULD BE
EXPECTED TO HAVE ANY EFFECT ON, THE TAX-FREE STATUS OF ANY OF THE
SPIN-OFF-RELATED TRANSACTIONS WITH RESPECT TO SUCH SPINCO.


 


(II)           EACH PARTY SHALL REASONABLY COOPERATE WITH THE REQUESTING SPINCO
IN CONNECTION WITH ANY REQUEST BY THE REQUESTING SPINCO FOR AN UNQUALIFIED TAX
OPINION  PURSUANT TO SECTION 4(C)(II).


 


(III)          UNTIL THE FIRST DAY AFTER THE RESTRICTION PERIOD, EACH SPINCO
SHALL PROVIDE ADEQUATE ADVANCE NOTICE TO PARENT IN ACCORDANCE WITH THE TERMS OF
SECTION 4(F)(IV) OF ANY ACTION DESCRIBED IN SECTIONS 4(B)(I) THROUGH
4(B)(VI) WITHIN A PERIOD OF TIME SUFFICIENT TO ENABLE PARENT TO SEEK INJUNCTIVE
RELIEF PURSUANT TO SECTION 4(G) IN A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT TREE SPINCO SHALL NOT BE REQUIRED TO PROVIDE ADVANCE NOTICE WITH RESPECT TO
ANY ACTION DESCRIBED IN SECTIONS 4(B)(III) THROUGH 4(B)(VI) WITH RESPECT TO
WHICH TREE SPINCO IS NOT SUBJECT TO RESTRICTIONS.


 


(IV)          EACH NOTICE REQUIRED BY SECTION 4(F)(III) SHALL SET FORTH THE
TERMS AND CONDITIONS OF ANY SUCH PROPOSED TRANSACTION, INCLUDING, WITHOUT
LIMITATION, (A) THE NATURE OF ANY RELATED ACTION PROPOSED TO BE TAKEN BY THE
BOARD OF DIRECTORS OF SUCH SPINCO, (B)

 

22

--------------------------------------------------------------------------------



 


THE APPROXIMATE NUMBER OF EQUITY SECURITIES (AND THEIR VOTING AND ECONOMIC
RIGHTS) OF SUCH SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP (IF ANY)
PROPOSED TO BE SOLD (OR OTHERWISE ISSUED) OR ACQUIRED, (C) THE APPROXIMATE VALUE
OF SUCH SPINCO’S ASSETS (OR ASSETS OF ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP)
PROPOSED TO BE TRANSFERRED, AND (D) THE PROPOSED TIMETABLE FOR SUCH TRANSACTION,
ALL WITH SUFFICIENT PARTICULARITY TO ENABLE PARENT TO SEEK SUCH INJUNCTIVE
RELIEF.  PROMPTLY, BUT IN ANY EVENT WITHIN 30 DAYS, AFTER PARENT RECEIVES SUCH
WRITTEN NOTICE FROM SUCH SPINCO, PARENT SHALL NOTIFY SUCH SPINCO IN WRITING OF
PARENT’S DECISION TO SEEK INJUNCTIVE RELIEF PURSUANT TO SECTION 4(G).


 


(V)           FROM AND AFTER ITS RESPECTIVE DISTRIBUTION UNTIL THE FIRST DAY
AFTER THE RESTRICTION PERIOD, NO SPINCO NOR ANY MEMBER OF ITS RESPECTIVE SPINCO
GROUP SHALL TAKE (OR REFRAIN FROM TAKING) ANY ACTION TO THE EXTENT THAT SUCH
ACTION OR INACTION WOULD HAVE CAUSED A REPRESENTATION MADE WITH RESPECT TO SUCH
SPINCO IN CONNECTION WITH THE IRS RULING (BUT ONLY IF SUCH IRS RULING WAS
RECEIVED) AND/OR THE TAX OPINIONS TO HAVE BEEN UNTRUE AS OF THE RELEVANT
REPRESENTATION DATE, HAD SUCH SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO
GROUP INTENDED TO TAKE (OR REFRAIN FROM TAKING) SUCH ACTION ON THE RELEVANT
REPRESENTATION DATE.


 


(G)           ENFORCEMENT.  THE PARTIES ACKNOWLEDGE THAT IRREPARABLE HARM WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS SECTION 4 WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
THE PARTIES AGREE THAT, IN ORDER TO PRESERVE THE TAX-FREE STATUS OF THE
SPIN-OFF-RELATED TRANSACTIONS, INJUNCTIVE RELIEF IS APPROPRIATE TO PREVENT ANY
VIOLATION OF THE FOREGOING COVENANTS; PROVIDED, HOWEVER, THAT INJUNCTIVE RELIEF
SHALL NOT BE THE EXCLUSIVE LEGAL OR EQUITABLE REMEDY FOR ANY SUCH VIOLATION.


 


5.            REFUNDS.  PARENT SHALL BE ENTITLED TO ALL REFUNDS (AND ANY
INTEREST THEREON RECEIVED FROM THE APPLICABLE TAX AUTHORITY) IN RESPECT OF TAXES
PAID WITH RESPECT TO ANY TAX RETURN FOR WHICH PARENT OR ANY MEMBER OF THE PARENT
GROUP IS RESPONSIBLE PURSUANT TO SECTION 2.  EACH SPINCO SHALL BE ENTITLED TO
ALL REFUNDS (AND ANY INTEREST THEREON RECEIVED FROM THE APPLICABLE TAX
AUTHORITY) IN RESPECT OF TAXES PAID WITH RESPECT TO ANY TAX RETURN FOR WHICH IT
OR MEMBERS OF ITS RESPECTIVE SPINCO GROUP ARE RESPONSIBLE PURSUANT TO
SECTION 2.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT A PARTY OBTAINS A REFUND
OF TAXES FOR WHICH IT WAS INDEMNIFIED BY ANOTHER PARTY (OTHER THAN TAXES FOR
WHICH A SPINCO IS RESPONSIBLE PURSUANT TO SECTION 2(A)(III)), THE INDEMNIFYING
PARTY SHALL BE ENTITLED TO SUCH REFUND.  A PARTY RECEIVING A REFUND TO WHICH
ANOTHER PARTY IS ENTITLED PURSUANT TO THIS SECTION 5 SHALL PAY THE AMOUNT TO
WHICH SUCH OTHER PARTY IS ENTITLED WITHIN FIFTEEN BUSINESS DAYS AFTER SUCH
REFUND IS ACTUALLY REALIZED.  THE PARTIES SHALL COOPERATE WITH EACH OTHER IN
CONNECTION WITH ANY CLAIM FOR A REFUND IN RESPECT OF A TAX FOR WHICH ANY MEMBER
OF THEIR RESPECTIVE GROUPS IS RESPONSIBLE PURSUANT TO SECTION 2.


 


6.            TAX CONTESTS.


 


(A)           NOTIFICATION.  EACH PARTY SHALL NOTIFY THE OTHER PARTIES IN
WRITING OF ANY COMMUNICATION WITH RESPECT TO ANY PENDING OR THREATENED
PROCEEDING IN CONNECTION WITH A TAX LIABILITY (OR ANY ISSUE RELATED THERETO) OF
ANY PARTY OR MEMBER OF ITS GROUP, FOR WHICH ANOTHER PARTY OR MEMBER OF ITS
GROUP, MAY BE RESPONSIBLE PURSUANT TO THIS AGREEMENT WITHIN TEN (10) BUSINESS
DAYS OF RECEIPT; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY DISTRIBUTION-RELATED
PROCEEDING (NO MATTER WHICH PARTY IS RESPONSIBLE), SUCH NOTICE SHALL BE PROVIDED
NO LATER THAN TEN

 

23

--------------------------------------------------------------------------------


 


(10) BUSINESS DAYS AFTER SUCH PARTY FIRST RECEIVES WRITTEN NOTICE FROM THE IRS
OR OTHER TAX AUTHORITY OF SUCH DISTRIBUTION-RELATED PROCEEDING.  THE NOTIFYING
PARTY SHALL INCLUDE WITH SUCH NOTIFICATION A TRUE, CORRECT AND COMPLETE COPY OF
ANY WRITTEN COMMUNICATION, AND AN ACCURATE AND COMPLETE WRITTEN SUMMARY OF ANY
ORAL COMMUNICATION, RECEIVED BY SUCH NOTIFYING PARTY OR MEMBER OF ITS GROUP. 
THE FAILURE OF ONE PARTY TO NOTIFY THE OTHER PARTIES OF SUCH COMMUNICATION IN
ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE SHALL NOT RELIEVE SUCH OTHER
PARTY OF ANY LIABILITY OR OBLIGATION THAT IT MAY HAVE UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT THAT THE FAILURE TIMELY TO FORWARD SUCH NOTIFICATION
ACTUALLY PREJUDICES THE ABILITY OF SUCH OTHER PARTY TO CONTEST SUCH INCOME TAX
LIABILITY OR OTHER TAX LIABILITY OR INCREASES THE AMOUNT OF SUCH INCOME TAX
LIABILITY OR OTHER TAX LIABILITY.


 


(B)          REPRESENTATION WITH RESPECT TO TAX DISPUTES.  PARENT (OR SUCH
MEMBER OF THE PARENT GROUP AS PARENT SHALL DESIGNATE) SHALL HAVE THE SOLE RIGHT
TO ADMINISTER AND CONTROL AND TO EMPLOY COUNSEL OF ITS CHOICE AT ITS EXPENSE IN
ANY PROCEEDING (INCLUDING ANY DISTRIBUTION-RELATED PROCEEDING) RELATING TO
(I) ANY CONSOLIDATED FEDERAL INCOME TAX RETURNS OF THE PARENT CONSOLIDATED
GROUP, (II) ANY OTHER COMBINED RETURNS AND (III) ANY PARENT SEPARATE RETURNS. 
EACH SPINCO (OR SUCH MEMBER OF ITS RESPECTIVE SPINCO GROUP AS SUCH SPINCO SHALL
DESIGNATE) SHALL HAVE THE SOLE RIGHT TO ADMINISTER AND CONTROL AND TO EMPLOY
COUNSEL OF ITS CHOICE AT ITS EXPENSE IN ANY PROCEEDING (EXCLUDING ANY
DISTRIBUTION-RELATED PROCEEDING) RELATING TO ITS RESPECTIVE SPINCO CONSOLIDATED
RETURN OR SPINCO SEPARATE RETURN.


 


(C)           POWER OF ATTORNEY.  EACH SPINCO (AND MEMBERS OF ITS RESPECTIVE
GROUP) SHALL EXECUTE AND DELIVER TO PARENT (OR SUCH MEMBER OF THE PARENT GROUP
AS PARENT SHALL DESIGNATE) ANY POWER OF ATTORNEY OR OTHER DOCUMENT REQUESTED BY
PARENT (OR SUCH DESIGNEE) IN CONNECTION WITH ANY PROCEEDING DESCRIBED IN THE
FIRST SENTENCE OF SECTION 6(B).


 


(D)          DISTRIBUTION-RELATED PROCEEDINGS.


 


(I)            IN THE EVENT OF ANY DISTRIBUTION-RELATED PROCEEDING AS A RESULT
OF WHICH A SPINCO COULD REASONABLY BE EXPECTED TO BECOME LIABLE FOR ANY TAX OR
TAX-RELATED LOSSES (EACH, A “PARTICIPATING SPINCO”) AND WHICH PARENT HAS THE
RIGHT TO ADMINISTER AND CONTROL PURSUANT TO SECTION 6(B) ABOVE, (A) PARENT SHALL
CONSULT WITH EACH PARTICIPATING SPINCO REASONABLY IN ADVANCE OF TAKING ANY
SIGNIFICANT ACTION IN CONNECTION WITH SUCH PROCEEDING, (B) PARENT SHALL OFFER
EACH PARTICIPATING SPINCO A REASONABLE OPPORTUNITY TO COMMENT BEFORE SUBMITTING
ANY WRITTEN MATERIALS PREPARED OR FURNISHED IN CONNECTION WITH SUCH PROCEEDING,
(C) PARENT SHALL DEFEND SUCH PROCEEDING DILIGENTLY AND IN GOOD FAITH AS IF IT
WERE THE ONLY PARTY IN INTEREST IN CONNECTION WITH SUCH PROCEEDING, AND
(D) PARENT SHALL PROVIDE EACH PARTICIPATING SPINCO COPIES OF ANY WRITTEN
MATERIALS RELATING TO SUCH PROCEEDING RECEIVED FROM THE RELEVANT TAX AUTHORITY. 
NOTWITHSTANDING ANYTHING IN THE PRECEDING SENTENCE TO THE CONTRARY, THE FINAL
DETERMINATION OF THE POSITIONS TAKEN, INCLUDING WITH RESPECT TO SETTLEMENT OR
OTHER DISPOSITION, IN ANY DISTRIBUTION-RELATED PROCEEDING SHALL BE MADE IN THE
SOLE DISCRETION OF PARENT AND SHALL BE FINAL AND NOT SUBJECT TO THE DISPUTE
RESOLUTION PROVISIONS OF ARTICLE 9 OF THE SEPARATION AGREEMENT.


 


(II)           IN THE EVENT OF ANY DISTRIBUTION-RELATED PROCEEDING WITH RESPECT
TO ANY  SPINCO SEPARATE RETURN, (A) SUCH SPINCO SHALL CONSULT WITH PARENT
REASONABLY IN ADVANCE OF TAKING ANY SIGNIFICANT ACTION IN CONNECTION WITH SUCH
PROCEEDING, (B) SUCH SPINCO

 

24

--------------------------------------------------------------------------------


 


SHALL CONSULT WITH PARENT AND OFFER PARENT A REASONABLE OPPORTUNITY TO COMMENT
BEFORE SUBMITTING ANY WRITTEN MATERIALS PREPARED OR FURNISHED IN CONNECTION WITH
SUCH PROCEEDING, (C) SUCH SPINCO SHALL DEFEND SUCH PROCEEDING DILIGENTLY AND IN
GOOD FAITH AS IF IT WERE THE ONLY PARTY IN INTEREST IN CONNECTION WITH SUCH
PROCEEDING, (D) PARENT SHALL BE ENTITLED TO PARTICIPATE IN SUCH PROCEEDING AND
RECEIVE COPIES OF ANY WRITTEN MATERIALS RELATING TO SUCH PROCEEDING RECEIVED
FROM THE RELEVANT TAX AUTHORITY, AND (E) SUCH SPINCO SHALL NOT SETTLE,
COMPROMISE OR ABANDON ANY SUCH PROCEEDING WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF PARENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


7.            APPORTIONMENT OF TAX ATTRIBUTES; CARRYBACKS.


 


(A)          APPORTIONMENT OF TAX ATTRIBUTES.


 


(I)            IF THE PARENT CONSOLIDATED GROUP HAS A TAX ATTRIBUTE, THE
PORTION, IF ANY, OF SUCH TAX ATTRIBUTE APPORTIONED TO ANY SPINCO OR THE MEMBERS
OF ITS RESPECTIVE SPINCO CONSOLIDATED GROUP AND TREATED AS A CARRYOVER TO THE
FIRST POST-DISTRIBUTION TAXABLE PERIOD OF SUCH SPINCO (OR SUCH MEMBER) SHALL BE
DETERMINED BY PARENT IN ACCORDANCE WITH TREASURY REGULATION SECTIONS 1.1502-21,
1.1502-21T, 1.1502-22, 1.1502-79 AND, IF APPLICABLE, 1.1502-79A.


 


(II)           NO TAX ATTRIBUTE WITH RESPECT TO CONSOLIDATED FEDERAL INCOME TAX
OF THE PARENT CONSOLIDATED GROUP, OTHER THAN THOSE DESCRIBED IN SECTION 7(A)(I),
AND NO TAX ATTRIBUTE WITH RESPECT TO CONSOLIDATED, COMBINED OR UNITARY STATE,
LOCAL, OR FOREIGN INCOME TAX, IN EACH CASE, ARISING IN RESPECT OF A COMBINED
RETURN SHALL BE APPORTIONED TO ANY SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO
GROUP, EXCEPT AS PARENT (OR SUCH MEMBER OF THE PARENT GROUP AS PARENT SHALL
DESIGNATE) DETERMINES IS OTHERWISE REQUIRED UNDER APPLICABLE LAW.


 


(III)          PARENT (OR ITS DESIGNEE) SHALL DETERMINE THE PORTION, IF ANY, OF
ANY TAX ATTRIBUTE WHICH MUST (ABSENT A FINAL DETERMINATION TO THE CONTRARY) BE
APPORTIONED TO A SPINCO OR ANY MEMBER OF ITS RESPECTIVE SPINCO GROUP IN
ACCORDANCE WITH THIS SECTION 7(A) AND APPLICABLE LAW, AND THE AMOUNT OF TAX
BASIS AND EARNINGS AND PROFITS TO BE APPORTIONED TO SUCH SPINCO OR ANY MEMBER OF
ITS RESPECTIVE SPINCO GROUP IN ACCORDANCE WITH APPLICABLE LAW, AND SHALL PROVIDE
WRITTEN NOTICE OF THE CALCULATION THEREOF TO SUCH SPINCO AS SOON AS REASONABLY
PRACTICABLE AFTER THE INFORMATION NECESSARY TO MAKE SUCH CALCULATION BECOMES
AVAILABLE TO PARENT.


 


(IV)          THE WRITTEN NOTICE DELIVERED BY PARENT PURSUANT TO
SECTION 7(A)(III) SHALL BE BINDING ON EACH SPINCO GROUP AND SHALL NOT BE SUBJECT
TO DISPUTE RESOLUTION. EXCEPT AS OTHERWISE REQUIRED BY A CHANGE IN APPLICABLE
LAW OR PURSUANT TO A FINAL DETERMINATION, NO SPINCO SHALL TAKE ANY POSITION
(WHETHER ON A TAX RETURN OR OTHERWISE) THAT IS INCONSISTENT WITH THE INFORMATION
CONTAINED IN SUCH WRITTEN NOTICE.


 


(B)          CARRYBACKS.  EXCEPT TO THE EXTENT OTHERWISE CONSENTED TO BY PARENT
OR PROHIBITED BY APPLICABLE LAW, EACH SPINCO SHALL ELECT TO RELINQUISH, WAIVE OR
OTHERWISE FORGO ALL CARRYBACKS.  IN THE EVENT THAT A SPINCO (THE “CARRYBACK
SPINCO”), OR THE APPROPRIATE MEMBER OF ITS RESPECTIVE SPINCO GROUP, IS
PROHIBITED BY APPLICABLE LAW TO RELINQUISH, WAIVE OR OTHERWISE FORGO A CARRYBACK
(OR PARENT CONSENTS TO A CARRYBACK), (I) EACH PARTY SHALL COOPERATE WITH THE
CARRYBACK SPINCO, AT THE CARRYBACK SPINCO’S EXPENSE, IN SEEKING FROM THE
APPROPRIATE TAX

 

25

--------------------------------------------------------------------------------


 


AUTHORITY SUCH REFUND AS REASONABLY WOULD RESULT FROM SUCH CARRYBACK, AND
(II) THE CARRYBACK SPINCO SHALL BE ENTITLED TO ANY INCOME TAX BENEFIT ACTUALLY
REALIZED BY A MEMBER OF ANOTHER GROUP (INCLUDING ANY INTEREST THEREON RECEIVED
FROM SUCH TAX AUTHORITY), TO THE EXTENT THAT SUCH REFUND IS DIRECTLY
ATTRIBUTABLE TO SUCH CARRYBACK, WITHIN 15 BUSINESS DAYS AFTER SUCH REFUND IS
ACTUALLY REALIZED; PROVIDED, HOWEVER, THAT THE CARRYBACK SPINCO SHALL INDEMNIFY
AND HOLD THE MEMBERS OF THE OTHER PARTY’S GROUP HARMLESS FROM AND AGAINST ANY
AND ALL COLLATERAL TAX CONSEQUENCES RESULTING FROM OR CAUSED BY ANY SUCH
CARRYBACK, INCLUDING (BUT NOT LIMITED TO) THE LOSS OR POSTPONEMENT OF ANY
BENEFIT FROM THE USE OF TAX ATTRIBUTES GENERATED BY A MEMBER OF THE OTHER
PARTY’S GROUP OR AN AFFILIATE THEREOF IF (X) SUCH TAX ATTRIBUTES EXPIRE
UNUTILIZED, BUT WOULD HAVE BEEN UTILIZED BUT FOR SUCH CARRYBACK, OR (Y) THE USE
OF SUCH TAX ATTRIBUTES IS POSTPONED TO A LATER TAXABLE PERIOD THAN THE TAXABLE
PERIOD IN WHICH SUCH TAX ATTRIBUTES WOULD HAVE BEEN UTILIZED BUT FOR SUCH
CARRYBACK.  IF THERE IS A FINAL DETERMINATION THAT RESULTS IN ANY CHANGE TO OR
ADJUSTMENT OF AN INCOME TAX BENEFIT ACTUALLY REALIZED BY A MEMBER OF THE OTHER
PARTY’S GROUP THAT IS DIRECTLY ATTRIBUTABLE TO A CARRYBACK, THEN THE OTHER PARTY
(OR ITS DESIGNEE) SHALL MAKE A PAYMENT TO THE CARRYBACK SPINCO, OR THE CARRYBACK
SPINCO SHALL MAKE A PAYMENT TO THE OTHER PARTY (OR ITS DESIGNEE), AS MAY BE
NECESSARY TO ADJUST THE PAYMENTS BETWEEN THE CARRYBACK SPINCO AND THE OTHER
PARTY (OR ITS DESIGNEE) TO REFLECT THE PAYMENTS THAT WOULD HAVE BEEN MADE UNDER
THIS SECTION 7(B) HAD THE ADJUSTED AMOUNT OF SUCH INCOME TAX BENEFIT BEEN TAKEN
INTO ACCOUNT IN COMPUTING THE PAYMENTS DUE UNDER THIS SECTION 7(B).


 


8.           COOPERATION AND EXCHANGE OF INFORMATION.


 


(A)           COOPERATION AND EXCHANGE OF INFORMATION.  EACH PARTY, ON BEHALF OF
ITSELF AND THE MEMBERS OF ITS GROUP, AGREES TO PROVIDE EACH OTHER PARTY (OR ITS
DESIGNEE) WITH SUCH COOPERATION OR INFORMATION AS SUCH OTHER PARTY (OR ITS
DESIGNEE) REASONABLY SHALL REQUEST IN CONNECTION WITH THE DETERMINATION OF ANY
PAYMENT OR ANY CALCULATIONS DESCRIBED IN THIS AGREEMENT, THE PREPARATION OR
FILING OF ANY TAX RETURN OR CLAIM FOR REFUND, OR THE CONDUCT OF ANY PROCEEDING. 
SUCH COOPERATION AND INFORMATION SHALL INCLUDE, WITHOUT LIMITATION, UPON
REASONABLE NOTICE (I) PROMPTLY FORWARDING COPIES OF APPROPRIATE NOTICES AND
FORMS OR OTHER COMMUNICATIONS (INCLUDING, WITHOUT LIMITATION, INFORMATION
DOCUMENT REQUESTS, REVENUE AGENT’S REPORTS AND SIMILAR REPORTS, NOTICES OF
PROPOSED ADJUSTMENTS AND NOTICES OF DEFICIENCY) RECEIVED FROM OR SENT TO ANY TAX
AUTHORITY OR ANY OTHER ADMINISTRATIVE, JUDICIAL OR GOVERNMENTAL AUTHORITY,
(II) PROVIDING COPIES OF ALL RELEVANT TAX RETURNS, TOGETHER WITH ACCOMPANYING
SCHEDULES AND RELATED WORKPAPERS, DOCUMENTS RELATING TO RULINGS OR OTHER
DETERMINATIONS BY ANY TAX AUTHORITY, AND SUCH OTHER RECORDS CONCERNING THE
OWNERSHIP AND TAX BASIS OF PROPERTY, OR OTHER RELEVANT INFORMATION, (III) THE
PROVISION OF SUCH ADDITIONAL INFORMATION AND EXPLANATIONS OF DOCUMENTS AND
INFORMATION PROVIDED UNDER THIS AGREEMENT (INCLUDING STATEMENTS, CERTIFICATES,
FORMS, RETURNS AND SCHEDULES DELIVERED BY EITHER PARTY) AS SHALL BE REASONABLY
REQUESTED BY ANY OF THE OTHER PARTIES (OR THEIR DESIGNEE), (IV) THE EXECUTION OF
ANY DOCUMENT THAT MAY BE NECESSARY OR REASONABLY HELPFUL IN CONNECTION WITH THE
FILING OF A TAX RETURN, A CLAIM FOR A REFUND, OR IN CONNECTION WITH ANY
PROCEEDING, INCLUDING SUCH WAIVERS, CONSENTS OR POWERS OF ATTORNEY AS MAY BE
NECESSARY FOR THE OTHER PARTY TO EXERCISE ITS RIGHTS UNDER THIS AGREEMENT, AND
(V) THE USE OF THE PARTY’S REASONABLE EFFORTS TO OBTAIN ANY DOCUMENTATION FROM A
GOVERNMENTAL AUTHORITY OR A THIRD PARTY THAT MAY BE NECESSARY OR REASONABLY
HELPFUL IN CONNECTION WITH ANY OF THE FOREGOING.  IT IS EXPRESSLY THE INTENTION
OF THE PARTIES TO TAKE ALL ACTIONS THAT SHALL BE NECESSARY TO ESTABLISH PARENT
AS THE SOLE AGENT FOR TAX PURPOSES OF EACH MEMBER OF THE SPINCO GROUPS WITH
RESPECT TO ALL

 

26

--------------------------------------------------------------------------------


 


COMBINED RETURNS.  UPON REASONABLE NOTICE, EACH PARTY SHALL MAKE ITS, OR SHALL
CAUSE THE MEMBERS OF ITS RESPECTIVE GROUP, AS APPLICABLE, TO MAKE THEIR,
EMPLOYEES AND FACILITIES AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE
EXPLANATION OF ANY DOCUMENTS OR INFORMATION PROVIDED HEREUNDER.  ANY INFORMATION
OBTAINED UNDER THIS SECTION 8 SHALL BE KEPT CONFIDENTIAL, EXCEPT AS OTHERWISE
REASONABLY MAY BE NECESSARY IN CONNECTION WITH THE FILING OF TAX RETURNS OR
CLAIMS FOR REFUND OR IN CONDUCTING ANY PROCEEDING.


 


(B)           RETENTION OF RECORDS. THE PARTIES EACH AGREE TO RETAIN ALL TAX
RETURNS, RELATED SCHEDULES AND WORKPAPERS, AND ALL MATERIAL RECORDS AND OTHER
DOCUMENTS AS REQUIRED UNDER SECTION 6001 OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER (AND ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN
LAW) EXISTING ON THE DATE HEREOF OR CREATED IN RESPECT OF (I) ANY TAXABLE PERIOD
THAT ENDS ON OR BEFORE OR INCLUDES THE DISTRIBUTION DATE OR (II) ANY TAXABLE
PERIOD THAT MAY BE SUBJECT TO A CLAIM HEREUNDER UNTIL THE LATER OF (A) THE
EXPIRATION OF THE STATUTE OF LIMITATIONS (INCLUDING EXTENSIONS) FOR THE TAXABLE
PERIODS TO WHICH SUCH TAX RETURNS AND OTHER DOCUMENTS RELATE AND (B) THE FINAL
DETERMINATION OF ANY PAYMENTS THAT MAY BE REQUIRED IN RESPECT OF SUCH TAXABLE
PERIODS UNDER THIS AGREEMENT.  FROM AND AFTER THE END OF THE PERIOD DESCRIBED IN
THE PRECEDING SENTENCE OF THIS SECTION 8(B), IF A PARTY OR A MEMBER OF ITS
RESPECTIVE GROUP WISHES TO DISPOSE OF ANY SUCH RECORDS AND DOCUMENTS, THEN SUCH
PARTY SHALL PROVIDE WRITTEN NOTICE THEREOF TO THE OTHER PARTIES AND SHALL
PROVIDE THE OTHER PARTIES THE OPPORTUNITY TO TAKE POSSESSION OF ANY SUCH RECORDS
AND DOCUMENTS WITHIN 90 DAYS AFTER SUCH NOTICE IS DELIVERED; PROVIDED, HOWEVER,
THAT IF NO OTHER PARTY, WITHIN SUCH 90-DAY PERIOD, CONFIRMS ITS INTENTION TO
TAKE POSSESSION OF SUCH RECORDS AND DOCUMENTS, THEN THE PARTY WISHING TO DESTROY
OR OTHERWISE DISPOSE OF SUCH RECORDS AND DOCUMENTS MAY DO SO.


 


(C)           REMEDIES.  EACH OF THE PARTIES HEREBY ACKNOWLEDGES AND AGREES THAT
(I) THE FAILURE OF ANY MEMBER OF ITS RESPECTIVE GROUP TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 8 MAY RESULT IN SUBSTANTIAL HARM TO THE OTHER
PARTIES, INCLUDING THE INABILITY TO DETERMINE OR APPROPRIATELY SUBSTANTIATE A
TAX LIABILITY (OR A POSITION IN RESPECT THEREOF) FOR WHICH A PARTY (OR A MEMBER
OF ITS RESPECTIVE GROUP) WOULD BE RESPONSIBLE UNDER THIS AGREEMENT OR
APPROPRIATELY DEFEND AGAINST AN ADJUSTMENT THERETO BY A TAX AUTHORITY, (II) THE
REMEDIES AVAILABLE TO ONE PARTY (THE “INJURED PARTY”) FOR THE BREACH BY A MEMBER
OF ANOTHER PARTY (THE “BREACHING PARTY”) OF ITS OBLIGATIONS UNDER THIS SECTION 8
SHALL INCLUDE (WITHOUT LIMITATION) THE INDEMNIFICATION BY THE BREACHING PARTY OF
THE INJURED PARTY FOR ANY TAX LIABILITIES INCURRED OR ANY TAX BENEFIT LOST OR
POSTPONED BY REASON OF SUCH BREACH AND THE FORFEITURE BY THE BREACHING PARTY OF
ANY RELATED RIGHTS TO INDEMNIFICATION BY THE INJURED PARTY.


 


(D)           RELIANCE.  IF ANY MEMBER OF A GROUP SUPPLIES (“SUPPLYING PARTY”)
INFORMATION TO A MEMBER OF ANOTHER GROUP (“RELYING PARTY”) IN CONNECTION WITH A
TAX LIABILITY AND AN OFFICER OF A MEMBER OF THE RELYING PARTY SIGNS A STATEMENT
OR OTHER DOCUMENT UNDER PENALTIES OF PERJURY IN RELIANCE UPON THE ACCURACY OF
SUCH INFORMATION, THEN UPON THE WRITTEN REQUEST OF THE MEMBER OF THE RELYING
PARTY IDENTIFYING THE INFORMATION BEING SO RELIED UPON, THE CHIEF FINANCIAL
OFFICER OF SUPPLYING PARTY (OR HIS OR HER DESIGNEE) SHALL CERTIFY IN WRITING
THAT TO HIS KNOWLEDGE (BASED UPON CONSULTATION WITH APPROPRIATE EMPLOYEES) THE
INFORMATION SO SUPPLIED IS ACCURATE AND COMPLETE.  EACH PARTY AGREES TO
INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE OTHER GROUPS AND ITS DIRECTORS,
OFFICERS AND EMPLOYEES FROM AND AGAINST ANY FINE, PENALTY, OR OTHER COST OR
EXPENSE OF ANY KIND ATTRIBUTABLE TO A MEMBER OF ITS RESPECTIVE GROUP HAVING

 

27

--------------------------------------------------------------------------------


 


SUPPLIED, PURSUANT TO THIS SECTION 8, A MEMBER OF ANOTHER GROUP WITH INACCURATE
OR INCOMPLETE INFORMATION IN CONNECTION WITH A TAX LIABILITY.


 


9.            RESOLUTION OF DISPUTES.  THE PROVISIONS OF ARTICLE 9 OF THE
SEPARATION AGREEMENT (DISPUTE RESOLUTION) SHALL APPLY TO ANY DISPUTE ARISING IN
CONNECTION WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE CASE OF DISPUTES
ARISING UNDER THIS AGREEMENT, THE RELEVANT PARTIES SHALL JOINTLY SELECT THE
ARBITRATOR, WHO SHALL BE AN ATTORNEY OR ACCOUNTANT WHO IS GENERALLY RECOGNIZED
IN THE TAX COMMUNITY AS A QUALIFIED AND COMPETENT TAX PRACTITIONER WITH
EXPERIENCE IN THE TAX AREA INVOLVED IN THE ISSUE OR ISSUES TO BE RESOLVED.


 


10.          PAYMENTS.


 


(A)           METHOD OF PAYMENT.  ALL PAYMENTS REQUIRED BY THIS AGREEMENT SHALL
BE MADE BY (I) WIRE TRANSFER TO THE APPROPRIATE BANK ACCOUNT AS MAY FROM TIME TO
TIME BE DESIGNATED BY THE PARTIES FOR SUCH PURPOSE; PROVIDED THAT, ON THE DATE
OF SUCH WIRE TRANSFER, NOTICE OF THE TRANSFER IS GIVEN TO THE RECIPIENT THEREOF
IN ACCORDANCE WITH SECTION 11, OR (II) ANY OTHER METHOD AGREED TO BY THE
PARTIES.  ALL PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE DEEMED TO BE PAID WHEN
AVAILABLE FUNDS ARE ACTUALLY RECEIVED BY THE PAYEE.


 


(B)           INTEREST.  ANY PAYMENT REQUIRED BY THIS AGREEMENT THAT IS NOT MADE
ON OR BEFORE THE DATE REQUIRED HEREUNDER SHALL BEAR INTEREST, FROM AND AFTER
SUCH DATE THROUGH THE DATE OF PAYMENT, AT THE UNDERPAYMENT RATE.


 


(C)           CHARACTERIZATION OF PAYMENTS.  FOR ALL INCOME TAX PURPOSES, THE
PARTIES AGREE TO TREAT, AND TO CAUSE THEIR RESPECTIVE AFFILIATES TO TREAT,
(I) ANY PAYMENT REQUIRED BY THIS AGREEMENT OR BY THE SEPARATION AGREEMENT, BY
(A) PARENT TO ANY OF THE SPINCOS AS A CONTRIBUTION BY PARENT TO THE APPROPRIATE
SPINCO OCCURRING IMMEDIATELY PRIOR TO THE DISTRIBUTION OF SUCH SPINCO, (B) A
SPINCO TO PARENT AS A DISTRIBUTION BY SUCH SPINCO OCCURRING IMMEDIATELY PRIOR TO
THE DISTRIBUTION OF SUCH SPINCO, AND (C) A SPINCO TO ANOTHER SPINCO AS A
DISTRIBUTION BY THE FIRST SPINCO TO PARENT OCCURRING IMMEDIATELY BEFORE THE
DISTRIBUTION OF THE FIRST SPINCO FOLLOWED BY A CONTRIBUTION BY PARENT TO THE
RECIPIENT SPINCO OCCURRING IMMEDIATELY BEFORE THE DISTRIBUTION OF THE SECOND
SPINCO; AND (II) ANY PAYMENT OF INTEREST OR NON-FEDERAL INCOME TAXES BY OR TO A
TAX AUTHORITY, AS TAXABLE OR DEDUCTIBLE, AS THE CASE MAY BE, TO THE PARTY
ENTITLED UNDER THIS AGREEMENT TO RETAIN SUCH PAYMENT OR REQUIRED UNDER THIS
AGREEMENT TO MAKE SUCH PAYMENT, IN EITHER CASE, EXCEPT AS OTHERWISE MANDATED BY
APPLICABLE LAW OR A FINAL DETERMINATION; PROVIDED THAT IN THE EVENT IT IS
DETERMINED (A) PURSUANT TO APPLICABLE LAW THAT IT IS MORE LIKELY THAN NOT, OR
(B) PURSUANT TO A FINAL DETERMINATION, THAT ANY SUCH TREATMENT IS NOT
PERMISSIBLE (OR THAT AN INDEMNIFIED PARTY NEVERTHELESS SUFFERS A TAX DETRIMENT
AS A RESULT OF SUCH PAYMENT), THE PAYMENT IN QUESTION SHALL BE ADJUSTED TO PLACE
THE INDEMNIFIED PARTY IN THE SAME AFTER-TAX POSITION IT WOULD HAVE ENJOYED
ABSENT SUCH APPLICABLE LAW OR FINAL DETERMINATION.


 


11.          COMPENSATORY EQUITY INTERESTS.


 


(A)           ALLOCATION OF DEDUCTIONS.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, INCOME TAX DEDUCTIONS ARISING BY REASON OF EXERCISES OF OPTIONS TO ACQUIRE
PARENT OR SPINCO STOCK, VESTING OF “RESTRICTED” PARENT STOCK OR SPINCO STOCK, OR
SETTLEMENT OF RESTRICTED STOCK UNITS OR DELAYED COMMON STOCK (WHETHER SETTLED IN
CASH OR SHARES), IN EACH CASE, FOLLOWING THE

 

28

--------------------------------------------------------------------------------


 


DISTRIBUTIONS, WITH RESPECT TO PARENT STOCK OR SPINCO STOCK (SUCH OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DELAYED COMMON STOCK, COLLECTIVELY,
“COMPENSATORY EQUITY INTERESTS”) HELD BY ANY PERSON SHALL BE CLAIMED (I) IN THE
CASE OF AN ACTIVE EMPLOYEE, SOLELY BY THE PARTY THAT EMPLOYS SUCH PERSON AT THE
TIME OF EXERCISE, VESTING, OR SETTLEMENT, AS APPLICABLE, AND (II) IN THE CASE OF
A FORMER EMPLOYEE, SOLELY BY THE PARTY THAT LAST EMPLOYED SUCH PERSON (THE PARTY
DESCRIBED IN CLAUSE (I) OR (II), THE “EMPLOYING PARTY”).


 

(b)           Withholding and Reporting.  The Employing Party (or any of its
Affiliates) that is entitled to claim the Tax deductions described in 11(a) with
respect to Compensatory Equity Interests held by a current or former employee
shall be responsible for all applicable Taxes (including, but not limited to,
withholding and excise taxes) and shall satisfy, or shall cause to be satisfied,
all applicable Tax reporting obligations with respect to such Compensatory
Equity Interests; provided, that in the event Compensatory Equity Interests are
settled by the issuing corporation on a “net basis” that takes into account
withholding or other Taxes for which the holder of the Compensatory Equity
Interest is responsible, the issuing corporation shall promptly remit to the
Employing Party an amount of cash equal to the fair market value of the shares
withheld by the issuing corporation in respect of such withholding or other
Taxes.

 


12.           NOTICES.  NOTICES, REQUESTS, PERMISSIONS, WAIVERS, AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN UPON (A) A TRANSMITTER’S CONFIRMATION OF A RECEIPT OF A FACSIMILE
TRANSMISSION (BUT ONLY IF FOLLOWED BY CONFIRMED DELIVERY OF A STANDARD OVERNIGHT
COURIER THE FOLLOWING BUSINESS DAY OR IF DELIVERED BY HAND THE FOLLOWING
BUSINESS DAY), OR (B) CONFIRMED DELIVERY OF A STANDARD OVERNIGHT COURIER OR
DELIVERED BY HAND, TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER
ADDRESSES FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 

If to Parent, to:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY  10011
Attention:  General Counsel
Telecopier:  (212) 632-9642

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY  10019
Attention:  Pamela S. Seymon, Esq.
Telecopier:  (212) 403-2000

 

29

--------------------------------------------------------------------------------


 

If to TM Spinco:

 

Ticketmaster

8800 Sunset Boulevard

West Hollywood, California 90069

Attention: General Counsel

Telecopier:  (310) 360-3373

 

If to Interval Spinco:

 

Interval Leisure Group, Inc.

6262 Sunset Drive

Miami, Florida 33143

Attention: General Counsel

Telecopier:  (305) 667-2072

 

If to HSN Spinco:

 

1 HSN Drive

St. Petersburg, Florida 33729

Attention: General Counsel

Telecopier:  (727) 872-6866

 

If to Tree Spinco:

 

11115 Rushmore Drive

Charlotte, North Carolina 28277

Attention: General Counsel

Telecopier:  (949) 255-5139

 

Such names and addresses may be changed by notice given in accordance with this
Section 12.

 


13.           DESIGNATION OF AFFILIATE.  EACH OF THE PARTIES MAY ASSIGN ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY MEMBER OF ITS RESPECTIVE
GROUP AS IT SHALL DESIGNATE; PROVIDED, HOWEVER, THAT NO SUCH ASSIGNMENT SHALL
RELIEVE THE PARTY MAKING THE ASSIGNMENT OF ANY OBLIGATION HEREUNDER, INCLUDING
ANY OBLIGATION TO MAKE A PAYMENT HEREUNDER TO ANOTHER PARTY, TO THE EXTENT SUCH
DESIGNEE FAILS TO MAKE SUCH PAYMENT.


 


14.           MISCELLANEOUS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS
AGREEMENT, THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS OF ARTICLE 13
(MISCELLANEOUS) OF THE SEPARATION AGREEMENT TO THE EXTENT SET FORTH THEREIN.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Blatt

 

 

Name:

Gregory R. Blatt

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

TICKETMASTER

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name:

Joanne Hawkins

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name:

Joanne Hawkins

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

 

HSN, INC.

 

 

 

 

 

 

 

By:

/s/ Tanya Stanich

 

 

Name:

Tanya Stanich

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

 

TREE.COM, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Tanya Stanich

 

 

Name:

Tanya Stanich

 

 

Title:

Vice President and Assistant Secretary

 

[Signature Page to Tax Sharing Agreement]

 

--------------------------------------------------------------------------------